UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
J.T., Individually and On Behalf Of D.T.;
K.M., Individually and On Behalf Of M.M. and S.M.;
J.J., Individually and On Behalf Of Z.J.;
C.N., Individually and On Behalf Of V.N.; and,
All Others Similarly Situated,
                                                                            CASE NO.: 20 – CV -
                                           Plaintiffs,
                                                                            CLASS ACTION
                                                                            COMPLAINT FOR
                                                                            DECLARATORY AND
                                                                            INJUNCTIVE RELIEF
                  -against-

BILL de BLASIO, in his official capacity as the
Mayor of New York City; RICHARD
CARRANZA, in his official capacity as the
Chancellor of New York City Department of
Education; the NEW YORK CITY DEPARTMENT
OF EDUCATION; the SCHOOL DISTRICTS IN
THE UNITED STATES; and STATE
DEPARTMENTS OF EDUCATION IN THE
UNITED STATES,

                                           Defendants.
------------------------------------------------------------------------x

             PLAINTIFFS (See Appendix A) are parents and/or natural guardians (“Plaintiff-

      Parent”) of students who are classified under federal law as being disabled and having an

      educational disability, and the Students themselves (“Plaintiff-Student”), brings this

      action on their own behalf and on the behalf of all others similarly situated against BILL

      de BLASIO, in his official capacity as the Mayor of New York City, RICHARD

      CARRANZA, in his official capacity as the Chancellor of New York City Department of

      Education, the NEW YORK CITY DEPARTMENT OF EDUCATION, the SCHOOL

      DISTRICTS IN THE UNITED STATES (See Appendix B), and STATE
        DEPARTMENTS OF EDUCATION IN THE UNITED STATES (See Appendix C)

        (collectively “Defendants”), and allege the following upon information and belief:

                                              INTRODUCTION

1.      In 2019, a novel coronavirus, (“COVID-19”) began to spread throughout Wuhan, China1,

        and the first known transmission of COVID-19 in the United States occurred in January

        20202.

2.      The Individuals with Disabilities Education Act, 20 U.S.C. §1400, et seq. (“IDEA”)3, the

        regulations of the United States Department of Education, which were promulgated

        pursuant to authority granted by the statute (34 C.F.R. Part 300) and the corresponding

        statutes and regulations of each State, guarantees students with disabilities a free

        appropriate public education (“FAPE”). The term FAPE4 refers to special education and

        related services that are designed to meet a child’s unique needs and that will prepare the

        child for further education, employment, and independent living.                     For example, the

        regulations of the New York State Commissioner of Education Part 200 Students with

        Disabilities and Part 201 Procedural Safeguards for Students with Disabilities 5, pursuant

        to Sections 207, 3214, 4403, 4404 and 4410 of the New York Education Law guarantees

        students with disabilities a FAPE.




1
  "The Coronavirus: What Scientists Have Learned So Far". The New York Times. Sheikh, Knvul; Rabin, Roni
Caryn (March 10, 2020). https://www.nytimes.com/article/what-is-coronavirus.html
2
  First known person-to-person transmission of severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2) in
the USA. Lancet. (April 4-10, 2020). https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7158585/
3
  https://sites.ed.gov/idea/
4
  IDEA § 602 (9) The term `free appropriate public education' means special education and related services that--
(A) have been provided at public expense, under public supervision and direction, and without charge;
(B) meet the standards of the State educational agency;
(C) include an appropriate preschool, elementary school, or secondary school education in the State involved; and
(D) are provided in conformity with the individualized education program required under section 614(d).
5
  http://www.p12.nysed.gov/specialed/lawsregs/documents/regulations-part-200-201-oct-2016.pdf
3.      As defined by 20 U.S.C. §§ 1401(14) and 1414(d), the vehicle for the provision of FAPE

        is the Individualized Education Program (“IEP”), the document which embodies the school

        district’s recommendations for a particular child. Bd. Of Educ. v. Rowley, 458 U.S. 176,

        181 (1982). Once drafted, the IEP is essentially a contract and bears the imprimatur of the

        State, regardless of the Local Educational Agency (“LEA”) that created it, and carries a

        presumption of correctness. See Letter to Rieser, EHLR 211:403 (July 17, 1986).


4.      Pursuant to Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794, et seq.

        (“Section 504), disabled students who receive special education are entitled to have their

        educational needs met as adequately as the needs as non-disabled students are met. Section

        504 prohibits discrimination against individuals with disabilities and prohibits

        discrimination to the full range of state and local government services, programs, and

        activities (including public schools) regardless of whether they receive Federal financial

        assistance.

5.      Pursuant to Title II of the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.

        ("ADA")6, no qualified individual with a disability shall, by reason of such disability, be

        excluded from participation in or be denied the benefits of the services, programs, or

        activities of a public entity (State or local government), or be subjected to discrimination

        by any such entity.7,8 This includes disabled students who receive special education.




6
  It should be noted that July 26, 2020, was the 30 th Anniversary of the Americans with Disabilities Act.
7
  Pub. L. 101–336, title III, § 302, July 26, 1990, 104 Stat. 355.
8
  According to the American With Disabilities Act (“ADA”), a plaintiff must demonstrate that he: “(1) has a
disability; (2) was otherwise qualified to participate in a school program; and (3) was denied the benefits of the
program or was otherwise subject to discrimination because of his disability.” S.H. ex rel. Durell v. Lower Merion
Sch. Dist., 729 F.3d 248, 260 (3d Cir. 2013).
6.      During the month of March 2020, Governors across the United States unilaterally closed

        school buildings and required all students and school staff to remain home in order to

        prevent the hospital systems from becoming overloaded9. For example, on March 16,

        2020, New York State Governor Andrew Cuomo (“Governor Cuomo”) issued an

        Executive Order closing all school buildings across the State of New York for a two week

        period.10 Subsequently, Governor Cuomo announced all school buildings would remain

        closed for the remainder of the 2019-2020 school year.11 It should be noted that Governor

        Cuomo included physical therapists, occupational therapists and other related services

        providers as essential workers to be excluded from his Executive Order. See Appendix D

        for a complete list of every Governor’s Executive Orders unilaterally closing school

        buildings.

7.      During the month of March 2020, school districts across the United States unilaterally

        closed school buildings and required all students and staff to remain home and changed in-

        person instruction to “remote learning,” if any. For example, March 13, 2020, was the last

        day of classes in New York City schools due to New York City Mayor Bill de Blasio12

        (“Mayor de Blasio”) and the Chancellor of New York City Department of Education

        Richard Carranza13 (“Chancellor Carranza”) unilaterally moving all instruction to “remote

        learning” where students and staff would remain at their homes until April 20, 2020.



9
  “U.S. states scramble to slow virus spread, prevent hospital collapse”. Reuters. (March 12, 2020).
https://www.reuters.com/article/us-health-coronavirus-usa-mitigation/u-s-states-scramble-to-slow-virus-spread-
prevent-hospital-collapse-idUSKBN20Z3QM
10
   Executive Order 202.4 by New York Governor Andrew Cuomo on March 16, 2020:
https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO%20202.4.pdf
11
   Executive Order 202.26 by New York Governor Andrew Cuomo on May 1, 2020:
https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO_202.26_Final_Elections.pdf
12
   https://www.nytimes.com/2020/03/15/nyregion/nyc-schools-closed.html
13
   Messages from New York City Department of Education Chancellor, Richard Carranza:
https://www.schools.nyc.gov/learn-at-home/chancellor-s-message-for-families
         Subsequently, on April 11, 2020, Mayor de Blasio and Chancellor Carranza announced

         schools would remain closed and all services would continue to be provided through

         “remote learning” for the remainder of the 2019-2020 school year.14

8.       On March 15, 2020, the United States Centers for Disease Control and Prevention (“CDC”)

         issued guidelines and recommendations on school closures which stated the impact on

         COVID-19 for school closures lasting more than 2 weeks would be: a) Longer closures

         may result in more students congregating outside of school (e.g., other students’ homes,

         shopping malls); and b) Will increase risk to older adults or those with co-morbidities, as

         almost 40% of U.S. grandparents provide childcare for grandchildren. School closures will

         likely increase this percentage.15

9.       School districts across the country requested the Secretary of Education to grant waivers

         from IDEA requirements and providing FAPE during the coronavirus crisis.16 While the

         United States Department of Education (“USDOE”) provided great flexibility in the

         provision of educational services during the coronavirus crisis, there has been no change

         in federal or state law. On April 27, 2020, the USDOE presented a Report to Congress

         from United States Education Secretary Betsy DeVos (“Secretary DeVos”) which

         specifically did not recommend giving school districts the option to bypass major parts of

         federal special education law.17 “While the Department has provided extensive flexibility




14
   https://www.nbcnews.com/news/us-news/new-york-city-mayor-says-schools-will-stay-closed-rest-n1181856
15
   Recommendations on school closure based on available science, reports from other countries and consultation
with school health experts. CDC. March 15, 2020. https://www.cdc.gov/coronavirus/2019-
ncov/downloads/considerations-for-school-closure.pdf
16
   https://edsource.org/2020/disability-rights-groups-school-administrators-spar-over-possible-changes-to-special-
education-laws/628376
17
   https://www2.ed.gov/documents/coronavirus/cares-waiver-
report.pdf?utm_content=&utm_medium=email&utm_name=&utm_source=govdelivery&utm_term=
         to help schools transition, there is no reason for Congress to waive any provision designed

         to keep students learning,” Education Secretary Betsy DeVos said in a statement.18

10.      As recently as July 8, 2020, Secretary DeVos reaffirmed the position of the USDOE during

         a briefing of the White House Coronavirus Task Force: “[t]here were a number of schools

         and districts across the country that did an awesome job of transitioning this spring. And

         there were a lot in which I and state school leaders were disappointed in that they didn't

         figure out how to continue to serve their students. Too many of them just gave up. The

         Center for Reinventing Public Education [CRPE] said that only 10 percent across the board

         provided any kind of real curriculum and instruction program.”19

      11. Federal funding for FAPE under IDEA and Medicaid: The purpose of IDEA Part B (20

         USCS § 1415) grants is to assist in the provision of special education and related services

         to children with disabilities, including that children with disabilities have access to a free

         appropriate public education (FAPE). In general, IDEA Part B funds must be used only

         to pay the excess costs of providing FAPE to children with disabilities, such as costs for

         special education teachers and administrators; related services providers (speech

         therapists, psychologists, etc.); materials and supplies for use with children with

         disabilities; professional development for special education personnel; professional

         development for regular education teachers who teach children with disabilities; and

         specialized equipment or devices to assist children with disabilities. Generally, IDEA

         funds cannot be used for core instruction in the general education classroom, instructional

         materials for use with non-disabled children, or for professional development of general


18
   https://www.ed.gov/news/press-releases/secretary-devos-reiterates-learning-must-continue-all-students-declines-
seek-congressional-waivers-fape-lre-requirements-idea
19
   https://www.whitehouse.gov/briefingsstatements/press-briefing-vice-president-pence-members-coronavirus-task-
force-july-8-2020/.
        education teachers not related to meeting the needs of students with disabilities. Many

        IDEA-eligible children are covered by the Medicaid program, a federal program managed

        through the Centers for Medicare & Medicaid Services (“CMS”), whose Early and

        Periodic Screening, Diagnosis and Treatment mandate requires Medicaid agencies to

        provide eligible children under 21 years old with the services necessary to meet their

        medical needs. In many cases, a Medicaid-eligible child’s IEP under IDEA includes

        health-related services such as audiology, nursing and therapies that are medical in nature

        and covered by Medicaid. Medicaid spending on school-based health accounts for about

        $4.5 billion20 of the of the entire Medicaid budget of approximately $400 billion.21 The

        2019 IDEA funding is approximately $13.5 billion.22 In New York State the amount of

        Medicaid spending in the schools was $273,563,018, of which $136,781,511 came from

        federal funds.23

12.     Defendant State Education Departments (“SEDs”) throughout the United States began

        issuing guidance to school districts within their states, otherwise known as local

        educational agencies (“LEAs”), about how to provide proper educational services to

        students during the coronavirus shutdown. For example, the New York State Education

        Department Office of Special Education issued an April 27, 2020, memo by Christopher

        Suriano, which stated school districts are not absolved of their responsibilities under the

        IDEA and “must ensure that, to the greatest extent possible, each student with a disability

        is provided the special education and related services identified in the student’s IEP.”


20
   https://www.medicaid.gov/medicaid/financial-management/state-expenditure-reporting-for-medicaid-
chip/expenditure-reports-mbescbes/index.html
21
   Congress of the United States Congressional Budget Office. (2019.) The Budget and Economic Outlook 2019 –
2029. Retrieved from: https://www.cbo.gov/system/files?file=2019-01/54918-Outlook.pdf
22
   United State Department of Education. (2018.) Department of Education Fiscal Year 2019 Congressional Action.
Retrieved from: https://www2.ed.gov/about/overview/budget/budget19/19action.pdf
23
   https://www.cbpp.org/research/health/medicaid-helps-schools-help-children
         (emphasis added).24     See Appendix E for a complete list of every State Education

         Department’s COVID-19 Guidance and Memos.

13.      Some school districts gave additional direction to teachers, therapists and other staff. For

         example, NYC DOE instructed all related services providers they could ONLY offer

         therapies via “remote learning” and NOT in-person while the students were home without

         any supplemental support staff at the home. (See Appendix H, March 31, 2020, Memo by

         Michael van Biema, Executive Director, NYC DOE Office of Related Services).

14.      In addition, labor unions provided their teacher and therapist members specific direction

         during the coronavirus situation. For example, the United Federation of Teachers (“UFT”),

         the sole bargaining agent for most non-supervisory educators who work in the New York

         City public school system, represents approximately 75,000 teachers, 19,000 classroom

         paraprofessionals, along with related service providers, such as occupational therapists,

         physical therapists and speech therapists.25 Despite the clear guidance from the New York

         State Education Department and the New York State Health Department about providing

         live, synchronous instruction26, UFT advised its members, "synchronous instruction is not

         required at this time."27 (emphasis added).

      15. On July 23, 2020, Dr. Robert R. Redfield, Director of the Centers for Disease Control and

         Prevention (“CDC”), stated that “It is critically important for our public health to

         open schools this fall.” Towards this goal, the CDC released new science-based

         resources and tools for school administrators, teachers, parents, guardians, and




24
   http://www.p12.nysed.gov/specialed/publications/2020-memos/special-education-supplement-1-COVID-qa-
memo-4-27-2020.pdf
25
   https://www.uft.org/your-union/about-uft
26
   http://www.oms.nysed.gov/medicaid/medicaid_alerts/alerts_2020/20_02_Addendum.html
27
   https://www.uft.org/your-rights/safety-health/coronavirus/guidance-on-remote-learning
           caregivers. The CDC’s guidance document stated that as of July 21, 2020, 6.6% of

           reported COVID-19 cases and less than 0.1% of COVID-19-related deaths are among

           children and adolescents less than 18 years of age in the United States. “The best

           available evidence indicates that COVID-19 poses relatively low risks to school-aged

           children. “School closures have disrupted normal ways of life for children and parents,

           and they have had negative health consequences on our youth. CDC is prepared to work

           with K-12 schools to safely reopen while protecting the most vulnerable.” Dr. Redfield

           added that the “CDC resources released today will help parents, teachers and

           administrators make practical, safety-focused decisions as this school year begins. 28


                  RESCINDING EXECUTIVE ORDERS TO REMAIN CLOSED

16.        By mid-April 2020, it became clear the hardest hit state, New York, had flattened the curve,

           which was the basis for school closings.29 Further, Governors around the country rescinded

           their executive orders to allow school buildings to be reopened starting in July 2020 for

           extended school year (“ESY”) special education students, as defined by 34 C.F.R. §

           300.106.30,31 For example, on June 5, 2020, New York State Governor Cuomo issued

           Executive Order 202.3732 permitting all school districts throughout New York State to

           reopen their school buildings to accommodate ESY special education starting July 1, 2020.

           See Appendix D for a complete list of all Governors’ Executive Orders. These rescissions


28
     https://www.cdc.gov/media/releases/2020/p0723-new-resources-tools-schools.html
29
   https://www.nbcnewyork.com/news/local/COVID-19-hospitalizations-flatten-in-ny-amid-deadliest-week-
yet/2370527/
30
   https://www.nj.com/coronavirus/2020/06/summer-school-returns-to-nj-on-july-6-and-it-can-be-in-person-murphy-
says.html
31
   https://www.politico.com/states/new-jersey/story/2020/06/17/superintendents-call-out-murphy-administration-for-
inappropriate-summer-school-guidance-1293344
32
   https://www.governor.ny.gov/news/no-20237-continuing-temporary-suspension-and-modification-laws-relating-
disaster-emergency-0
        of school closures for special education services eliminated any potential legal barrier to

        provide services.

17.     School districts throughout the United States were aware they were not in compliance of

        the IDEA, Section 504 or the ADA, as law firms who represent these school districts were

        advising them in real time. Hence, the reason the Defendants sought a waiver from the

        Secretary of Education, which was denied.

18.     In one example, the public school law firm, Sweet, Stevens, Katz & Williams LLP, publicly

        reinforced the requirements to abide by IDEA regulations for hundreds of Pennsylvania

        school districts:

                “Why issue a NOREP (The Notice of Recommended Educational Placement)?

        Because the provision of “prior written notice” that fully informs parents of your plans, the

        reasons you are recommending them, and the reasons you rejected other options is the

        essence of the procedural requirements of the IDEA. While you might not be able to meet

        all of those requirements, the guidance we are receiving from both USDE and PDE

        certainly requires that we make every effort to comply where the circumstances allow.”33

19.     In another example, Attorney Michael P. McKeon of the law firm Pullman & Comley,

        which represents independent and public schools, posted the following legal advice:

                “With respect to these federal obligations, it is informative to consider the Office

        of Special Education and Rehabilitative Services’ November 20, 2012 Letter to Geary.

        OSERS’ letter was issued in response to inquiries from the New York State Education

        Department requesting “flexibility in light of the damage caused to some New York School

        districts by Hurricane Sandy.” The flexibility sought by New York included “timelines for


33
  http://www.sweetstevens.com/newsroom/coronavirus-and-schools-norep-language-for-interim-services-during-
the-covi
. . . annual review meetings.” OSERS replied to that query by noting: “In general, the

[Department] does not have the authority to waive the requirements in Part B of the IDEA.

Therefore, the Department cannot extend timelines for the above requirements” (emphasis

added). Thus, despite the devastating consequences of Hurricane Sandy on New York City

and surrounding communities, the United States Department of Education declined to

waive school districts’ obligations to adhere to IDEA timelines.

       “In fact, in the course of noting one limited exception pertaining to Individualized

Education Programs [“IEPs”], OSERS implicitly declined to waive timelines for

convening PPT meetings. Specifically, OSERS cited 34 C.F.R. §300.323(c), which

provides that a PPT meeting to develop an IEP must be conducted within thirty days of the

determination that a student qualifies for special education and related services, adding that

such services are to be made available to the student “as soon as possible following

development of the IEP.” OSERS construed Section 300.323(c)’s use of “as soon as

possible” as allowing districts some leeway in the initial provision of services in “some

isolated circumstances” resulting from catastrophic events, although it promptly advised

that “once a school is open, the LEA must make every effort to make available special

education and related services to the child in accordance with the child’s IEP.”

       “It is probably safe to assume that the current COVID-19 public health crisis would

qualify as one of the oddly labeled         isolated circumstances.”     Nonetheless, while

recognizing the consequent delay in the initiation of services, OSERS does not note any

similar flexibility with respect to the actual holding of the PPT meeting. On a related note,

it would be ill-advised to take OSERS’ reference to “once a school is open” literally; rather,

it should more reasonably be read as meaning “once instruction resumes.”            In short,
        nothing in this language would permit a school district to unilaterally cancel or otherwise

        indefinitely postpone PPT meetings.”34

20.     The Association of Educational Service Agencies (“AESA”) surveyed a subset of its

        members in 28 states between May 20 and June 16, 2020. Almost 4 out of 10 ESAs and 3

        out of 10 school districts anticipated at least one due process complaint related to the

        inability to meet requirements in students with disabilities’ individualized education

        programs (IEPs) during the pandemic. Further information includes:

                • Approximately three out of four school districts found that the most difficult

        educational service to provide during COVID-19 was equitable education and related

        services for students with disabilities.

                • About one in three school districts are most concerned about the costs of providing

        special education and related services during COVID-19. When asked how much they

        typically budget for each special education litigation, almost one in four ESAs indicated

        they would budget $50,000 or more— an amount that could be used to hire one experienced

        teacher.

                • More than half of the ESAs indicated that they would encounter complaints based

        on a child not receiving the same quantity of specialized instructional support services as

        indicated in the child’s IEP during the pandemic. This could include having the same level

        of access to school personnel such as speech-language pathologists, school psychologists,

        and occupational or physical therapists. Specifically, 16% of the ESAs indicated




34
  https://schoollaw.pullcomblog.com/archives/how-about-never-COVID-19-school-closures-and-planning-and-
placement-team-meetings/
           forthcoming litigation against the district would be based on a child not meeting the IEP

           goals that were set forth at the beginning of the 2019-20 school year.35

21.        Some of the quotes from AESA Members included:

                   “Advocates and lawyers are already reaching out to parents of students with special

           needs; our budget is already compromised; services cannot be provided in the same

           manners as in the classroom; some parents are not making any connection with the school

           sites, and others are already asking for compensatory services; students will regress."

                   “In addition to expected litigation for current special education students, as parents

           have had months of instructing their children at home, we are expecting an onslaught of

           initial referrals due to learning gaps because of COVID-19."

                   “Given that this was not a student-specific denial of FAPE, but a school closure

           that impacted ALL students, this could spiral out of control quickly. If one parent ‘wins’ a

           complaint, it would essentially mean that all families can file and expect the same

           outcome.”

22.        Even the Executive Director of AESA, Joan Wade has said: “We all agree that FAPE is

           important, but the legal understanding of FAPE during a pandemic cannot be the same

           thing as FAPE under normal educational circumstances.”

23.        The School Superintendents Association (“AASA”), also surveyed school leaders

           nationwide on the school response to the coronavirus pandemic in May of 2020. In the

           AASA survey, 78% of superintendents indicated that ensuring equitable access to special

           education and related services was a major challenge for their districts. In summarizing

           the position of AASA in seeking liability protection, its Executive Director, Daniel



35
     https://aasa.org/policy-blogs.aspx?id=44802&blogid=84002
           Domenech, stated that “Congress must act swiftly to provide liability protection to districts

           around IDEA. District leaders need to be focused on addressing learning loss, not

           preventing litigation. It is not a free pass for districts to stop serving students with

           disabilities appropriately. Instead, this is an opportunity to provide reasonable, temporary,

           litigation protection for the vast majority of districts that are doing everything feasible to

           meet IDEA during the pandemic, but simply cannot meet every requirement exactly as

           intended for every single child.” (emphasis added).36

24.        School districts throughout the United States had knowledge of the harm that was occurring

           to Plaintiff-Students because of a denial or unilateral modification of special education and

           related services. Such harm was widely reported as well as the added economic, physical

           and mental burdens which such denials or unilateral modifications were causing to




36
     https://www.aasa.org/content.aspx?id=44803
        Plaintiff-Parents.37,38,39,40,41,42,43,44,45,46,47,48,49,50,51,52,53,54 Requesting parents to execute

        releases or waivers, essentially giving districts a “pass” for failing to comply with IDEA

        requirements, is evidence that the districts did not have “clean hands” in failing to provide
                                                                         55
        disabled students with a FAPE pursuant to their IEPs.                 Some New Jersey schools have

        been forcing students with disabilities to sign waivers promising not to sue the district

        before giving them access to special education services.56 The New Jersey Department of

        Education subsequently ruled that requiring such waivers was illegal under the IDEA and

        New Jersey Department of Education regulations. 57




37
    https://abc7ny.com/health/families-of-kids-with-autism-plead-for-return-of-in-person-therapy/6231262/
38
    https://www.nj.com/education/2020/06/nj-gave-false-hope-to-parents-now-special-education-schools-will-stay-
closed-leaders-say.html
39
    http://www.allusanewshub.com/2020/06/17/our-kids-had-been-forgotten-parents-of-special-education-kids-hope-
for-summer-school/
40
    https://www.lohud.com/story/news/education/2020/06/18/in-person-summer-school-special-needs-
kids/3208790001/
41
    https://thetablet.org/remote-learning-hard-students-special-needs/
42
    https://www.thecity.nyc/education/2020/6/17/21295189/nyc-special-education-students-remote-learning-struggles
43
    https://www.politico.com/news/2020/06/17/reopening-schools-coronavirus-327020
44
    https://www.thenation.com/article/society/schools-teachers-COVID/
45
    https://www.realcleareducation.com/articles/2020/06/22/closing_schools_was_a_grievous_error_110433.html
46
    http://queensledger.com/pages/full_story/push?article-
Remote+learning+takes+toll+on+special+ed+families%20&id=27759043&instance=home_news_1st_left
47
    https://www.chalkbeat.org/2020/6/26/21304405/surveys-remote-learning-coronavirus-success-failure-teachers-
parents
48
    https://www.democratandchronicle.com/story/news/politics/albany/2020/06/29/school-closures-ny-led-
inequitable-online-learning-report-say/3275718001/
49
    https://www.wshu.org/post/schools-online-parents-children-special-needs-struggle
50
    https://www.weareiowa.com/article/news/education/we-are-not-ready-parents-of-special-education-students-feel-
iowa-isnt-doing-enough-for-their-kids/524-53171a53-291b-46f6-a8d4-ea5429baeedd
51
    https://nypost.com/2020/07/01/nyc-teacher-rips-abandonment-of-live-teaching-at-top-school/
52
    https://www.binghamtonhomepage.com/reimagining-new-york/reimagining-ny-what-prolonged-online-learning-
could-mean-for-parents-kids-and-teachers/amp/
53
    https://www.dailynews.com/parents-of-special-education-students-urge-lausd-to-improve-distance-learning
54
    https://www.silive.com/coronavirus/2020/03/parents-fear-lapse-in-special-ed-services-i-am-not-a-trained-
therapist.html
55
    https://patch.com/massachusetts/beverly/beverly-schools-asked-special-education-parents-waive-rights
56
   https://www.huffpost.com/entry/new-jersey-special-education-online-services-waiver-
coronavirus_n_5ea4637ec5b6d3763590790c
57
    https://www.huffpost.com/entry/nj-special-education_n_5eac232ac5b65156135c6963
25.     Thus, Defendants knowingly, willfully and deliberately violated the rights of Plaintiff-

        Students and Plaintiff-Parents by acting in bad faith.

26.     There have been school districts across the United States that have reopened for special

        education students as of July 2020, including Detroit58,59, Montana60, Lakewood,

        NJ61,62,63,64, and Massapequa, Hauppauge, and Merrick on Long Island65, among

        others.66,67     Some schools never actually closed and continued providing services

        throughout.68 And many Catholic schools on Long Island aim to have all students return

        to class five days a week in September for live instruction.69 Meanwhile day care centers

        remained open throughout the coronavirus crisis.70 And the number of COVID-19 cases

        affecting children in daycares that stayed open is minimal.71

27.     With COVID-19 related school closures and the urgency for essential workers to report to

        work, many childcare centers remained open for the children of front-line workers.

        According to National Public Radio (NPR), YMCA of the USA and New York City's

        Department of Education have been caring for, collectively, tens of thousands of children



58
   https://detroit.chalkbeat.org/2020/7/13/21322447/summer-school-began-in-detroit-monday-protesters-blocked-
some-students-attending-classes-in-person
59
   https://www.nbcnews.com/news/education/i-m-scared-detroit-city-hit-hard-COVID-19-reopening-n1233765
60
   https://www.cnn.com/2020/05/05/us/montana-schools-reopen/index.html
61
   https://www.app.com/story/news/local/jackson-lakewood/lakewood/2020/03/15/coronavirus-lakewood-nj-
schools-open-unless-forced-close/5054302002/
62
   https://njleftbehind.org/2020/06/leaked-email-from-lakewood-schools-
open/?fbclid=IwAR3PBY0_lHoGKDt7GmjZUyBtDWre5U7iUKUcWBzwu5Jn_2EUrALOY-65_tM
63
   https://www.thelakewoodscoop.com/news/2020/06/first-report-lakewood-school-district-to-open-extended-
school-year-for-special-education-will-be-first-district-in-the-state-to-open.html
64
   https://njleftbehind.org/2020/06/a-conversation-with-lakewood-attorney-michael-inzelbuch/
65
   https://abc7ny.com/special-education-needs-autism-reopen-new-york/6256416/
66
   https://www.idahoednews.org/news/education-news-roundup-6-22-20-school-reopening-committee-plans-tight-
deadline/
67
   http://wbng.com/2020/06/26/special-education-programs-prepare-for-in-person-services-this-summer/
68
   https://www.bostonherald.com/2020/07/13/16m-coronavirus-relief-package-for-special-education-residential-
school-providers/
69
   https://www.newsday.com/long-island/education/catholic-schools-long-island-reopening-1.47258131
70
   https://www.silive.com/coronavirus/2020/03/will-first-responder-child-care-centers-offer-special-ed-services.html
71
   https://www.workingmother.com/in-545-daycares-that-stayed-open-less-than-2-percent-kids-got-covid-19
        since March 2020. Both stated that they have had no reports of COVID-19 clusters or

        outbreaks. “The Y says that during the lockdowns it cared for up to 40,000 children

        between the ages of 1 and 14 at 1,100 separate sites, often in partnership with local and

        state governments. And in New York City, the pandemic's national epicenter in March and

        April, the city's Department of Education reports that it cared for more than 10,000 children

        at 170 sites.” The article references a separate, unscientific survey of childcare centers

        produced by Brown University economist Emily Oster. The survey found that among 916

        centers serving more than 20,000 children, just over 1% of staff and 0.16% of children

        were confirmed infected with the coronavirus. Citing an op-ed written by Elliot Haspel,

        education policy expert and childcare advocate, it is noted that children are far less

        susceptible to the virus and argued for the full reopening of schools. “There are cogent

        scientific explanations for why young children are such poor COVID-19 transmitters.

        Though nothing has been conclusively proven, children’s relative shield may spring from

        some combination of immature ACE2 receptors that the virus uses to bind onto, and a

        better-calibrated immune system already primed to fight COVID-19 because of exposure

        to other common childhood virus,” Haspel explained. The article continues by elaborating

        on procedures taken by the Y and Department of Education to ensure safety for children

        and staff during the COVID-19 outbreak. 72 It has been reported that children under the

        age of 15 have a greater chance of being struck by lightning than dying of COVID-19.73




72
   https://www.npr.org/2020/06/24/882316641/what-parents-can-learn-from-child-care-centers-that-stayed-open-
during-lockdowns?fbclid=IwAR0nnmh0BUex8cuAGAGYwh62dk7sugqRpqE7sWI1w67VVmZDFuLD0Ghv7GU
73
   https://www.telegraph.co.uk/politics/2020/06/09/school-age-children-likely-hit-lightning-die-coronavirus-
oxbridge/?fbclid=IwAR0CjevkUPW3TFy8i_QPolumu_O-1ratcMUWJxP4I6EHr8EPFa3FFGB-gpw
28.     However, even with the public health research and guidance and the success of schools

        around the world74 and the United States reopening75,76,77 most school districts remained

        closed to in-person services during the Summer 2020 and into Fall 2020.78



                 TOP 50 LARGEST SCHOOL DISTRICTS SINCE JULY 2020

29.     In New York State, Defendant New York City Department of Education (NYC DOE), the

        largest school district in the United States (more than 1 million students), will not have

        students return to class this summer79,80, but will open sites across the city to offer some

        one-on-one speech, physical, and occupational therapy services for special needs students.

        They will not provide transportation, even though special transportation is considered a

        related service under the IDEA.81,82 Attendance in September will be limiting in-person

        services to 1-3 days a week.83 The United Federation of Teacher has stated reopening in

        September is premature and wants City Hall to also address the childcare crisis, and having

        a nurse in every building.84 The city’s principals’ union has sided with the UFT in their

        objection to reopening schools in September. They sent the Department of Education a list

        of 141 questions it says the city must answer before reopening schools85, “It is abundantly



74
   https://www.sciencemag.org/news/2020/07/school-openings-across-globe-suggest-ways-keep-coronavirus-bay-
despite-outbreaks
75
   https://reason.com/2020/06/29/reopen-schools-coronavirus-COVID-19/
76
   https://www.bloomberg.com/opinion/articles/2020-07-12/the-greatest-teaching-techniques-don-t-compute-over-
zoom?utm_source=url_link&utm_medium=news_tab&utm_content=algorithm
77
   https://www.edweek.org/ew/section/multimedia/school-districts-reopening-plans-a-snapshot.html?override=web

78
   https://www.nytimes.com/2020/06/26/us/coronavirus-schools-reopen-fall.html
79
   https://nypost.com/2020/06/19/nyc-needs-to-offer-in-person-summer-classes-for-special-ed-kids/
80
   https://ny.chalkbeat.org/2020/6/24/21302191/nyc-summer-school-students-with-disabilities
81
   https://www.edweek.org/ew/articles/2020/07/08/getting-students-with-disabilities-back-to-class.html
82
   https://nypost.com/2020/07/11/nyc-reopening-plan-could-leave-90000-students-stranded-with-no-buses/
83
   https://www.nytimes.com/2020/07/08/nyregion/nyc-schools-reopening-plan.html
84
   https://www.fox5ny.com/news/nyc-teachers-union-calls-de-blasios-plan-to-reopen-schools-premature
85
   https://nypost.com/2020/07/25/nyc-principals-union-lists-imperative-questions-on-school-reopening/
        clear that the [Department of Education] has not provided you with the guidance and

        relevant information necessary for you to effectively plan for the opening of school

        buildings and offices in the fall,” wrote Mark Cannizzaro, the head of the Council of School

        Supervisors and Administrators.86

30.     In California, which has four of the largest school districts, Defendant Los Angeles Unified

        (more than 633,000 students), Defendant San Diego Unified (more than 128,000 students),

        Defendant Long Beach Unified (more than 76,000 students), and Defendant Fresno Unified

        (more than 73,000 students), districts will not be reopening in the beginning of the school

        year.87 The Los Angeles Teachers Union demands the implementation of a moratorium on

        private schools, defunding the police, increasing taxes on the wealthy, implementing

        Medicare for all, and passing the HEROES Act in order to reopen schools.88 Further,

        schools may seek waivers to reopen, but only with union support.89 The San Diego

        Teachers Union demands near zero COVID-19 cases, or a downward trajectory for two

        weeks, in addition to continuous frequent testing of students and faculty, and full funding

        of all necessary prevention measures in order to return to work.90

31.     The Defendant City of Chicago School District in Illinois is the third-largest school district

        (more than 378,000 students). The district has not made any announcements when they




86
   https://www.thecity.nyc/2020/7/23/21336379/nyc-school-reopening-plans-delay-union-student-remote-learning
87
   https://edsource.org/2020/schools-in-los-angeles-san-diego-wont-reopen-for-in-person-learning-next-
month/635924
88
   https://www.kusi.com/a-los-angeles-teachers-union-says-public-schools-should-not-reopen-unless-their-demands-
are-met/
89
   https://www.latimes.com/california/story/2020-07-23/covid-elementary-schools-reopening-waivers-la-county-
teachers-unions
90
   https://www.sandiegonewsdesk.com/2020/07/local-teachers-union-successfully-sabotages-school-reopening/
        will resume in-person services91 even though the state has provided guidance on how to

        reopen.92

32.     Florida93 has ten of the largest school districts, Defendant Miami-Dade County School

        District (more than 357,000 students), Defendant Broward County School District (more

        than 271,000 students), Defendant Hillsborough County School District (more than

        214,000 students), Defendant Orange County School District (more than 200,000

        students), Defendant Palm Beach County School District (more than 192,000 students),

        Defendant Duval County School District (more than 129,000 students), Defendant Pinellas

        County School District (more than 102,000 students), Defendant Polk County School

        District (more than 102,000 students), Defendant Lee County School District (more than

        92,000 students), and Defendant Brevard County School District (more than 73,000

        students). Lee, Brevard, Polk, Orange, Duval, and Hillsborough County school districts

        will reopen in August (no start date) for in-person learning five days a week with the option

        for remote learning.94,95,96,97,98,99 Pinellas County School District is giving three options –

        (1) continue face-to-face, (2) enroll in a 9-week virtual learning plan, or (3) enroll in an 18-

        week virtual learning plan.100 Palm Beach will take a staggered approach, starting with


91
   https://www.nbcchicago.com/news/local/illinois-schools-reopening-districts-release-fall-plans-as-coronavirus-
pandemic-continues/2304714/
92
   https://www.chicagotribune.com/coronavirus/ct-coronavirus-illinois-reopening-schools-20200623-
c64n76ssijf6jccnaqoethe2ce-story.html
93
   https://nypost.com/2020/07/06/florida-schools-ordered-to-reopen-next-month-amid-coronavirus-spike/
94
   https://www.tampabay.com/news/gradebook/2020/07/15/hillsborough-will-delay-school-reopening-by-two-
weeks/
95
   https://www.leeschools.net/parent_portal/COVID-19/school_reintroduction
96
   https://www.floridatoday.com/story/news/education/2020/07/15/brevard-school-board-approves-fall-reopening-
plan-few-changes/5441664002/
97
   https://polkschoolsfl.com/newsrelease/pcps-expands-reopening-task-force-announces-options-for-2020-21-
school-year/
98
   https://www.wesh.com/article/reopening-orange-county-schools/33351497#
99
   https://www.actionnewsjax.com/news/local/duval-county/duval-county-public-schools-reevaluating-reopening-
plans-after-states-education-mandate/T6IUCCNGCVHGLDDFMQDL6OZMIE/
100
    https://www.pcsb.org/domain/11689
        distance learning, and opening campuses as COVID-19 conditions improve.101 Broward

        School District is discussing taking a hybrid approach, but has not made a decision.102

        Miami-Dade School District will not be able to reopen if they are still in Phase 1 by the

        start of the school year.103

33.     Defendant Clark County School District in Nevada (more than 326,000 students) plans to

        reopen starting August 24th with a hybrid learning model that will have students in class 2

        days a week and virtual learning 3 days a week.104

34.     Texas has eight of the largest school districts, Defendants Houston ISD (more than 216,000

        students), Dallas ISD (more than 157,000 students), Cypress-Fairbanks ISD (more than

        114,000 students), Northside ISD (more than 106,000 students), Fort Worth ISD (more

        than 87,000 students), Austin ISD (more than 83,000 students), Katy ISD (more than

        75,000 students) and Fort Bend ISD (more than 74,000 students). Most Texas school

        districts are pushing back their in-person start dates, and most schools will have to resort

        to 100% virtual learning for three to six weeks.105

35.     In Virginia, three of the largest school districts, Defendants Fairfax County School District

        (more than 187,000 students), Prince William County School District (more than 89,000

        students), and Loudoun County School District (more than 78,000 students), are taking a



101
    https://www.palmbeachschools.org/news/what_s_new/july_2020/school_board_approves_2020-
21_reopening_plan
102
    https://www.local10.com/news/local/2020/06/16/broward-county-school-board-to-announce-decisions-
regarding-reopening-of-
schools/#:~:text=BROWARD%20COUNTY%2C%20Fla.&text=The%20big%20news%20is%20that,to%20be%20t
he%20most%20popular.
103
    https://www.miamiherald.com/news/local/education/article244063802.html
104
    https://www.fox5vegas.com/news/ccsd-trustees-approve-school-district-reopening-plan/article_aeead170-c257-
11ea-8598-ff480a0f65af.html#:~:text=LAS%20VEGAS%20(FOX5)%20--
%20The,a%207%20to%200%20vote.&text=CCSD%20Superintendent%20Dr.,of%20Education%20for%20final%2
0approval.
105
    https://www.texastribune.org/2020/07/15/texas-schools-reopening-coronavirus/
        hybrid approach to reopening, in that 50% will be in person, and 50% will be virtual

        learning.106,107,108,109

36.     The Defendant Hawaii Department of Education (more than 181,000 students) plans to

        reopen schools starting August 4, 2020, while following all health and safety guidelines,

        while also implementing a hybrid approach where it is needed.110,111

37.     Four of the largest school districts located in Georgia, Defendants Gwinnett County School

        District (more than 178,000 students), Cobb County School District (more than 113,000

        students), DeKalb County School District (more than 101,000 students), and Fulton County

        School District (more than 96,000 students), are planning to have face-to-face learning as

        an option starting in August, but have since rolled back on those plans and are only holding

        virtual learning options until further notice.112

38.     Two of the nation’s largest school districts are in North Carolina, Defendants Wake County

        School District (more than 160,000 students) and Charlotte-Mecklenburg School District

        (more than 147,000 students). Wake County schools will reopen in August with students

        rotating to keep one-third capacity at all times, until social distancing restrictions become

        looser.113 Charlotte-Mecklenburg Schools will reopen on August 17th for two weeks of in-

        person orientation, and will then return to remote learning indefinitely.114


106
    https://www.fcps.edu/return-school/reopening-schools-plan-complete-information/introduction
107
    http://www.pwcs.edu/news/what_s_new/preparing_for_the_2020-21_school_year
108
    https://www.wusa9.com/article/news/local/virginia/loudoun-county-school-board-votes-on-reopening-plan/65-
97498f99-6c67-426f-bae2-c79fedc02ed5
109
    https://www.wsls.com/news/local/2020/07/09/special-education-concerns-in-virginia-during-coronavirus-
reopening-of-schools/
110
    https://www.bizjournals.com/pacific/news/2020/06/29/hsta-reaches-reopening-deal-with-boe.html
111
    http://www.hawaiipublicschools.org/ConnectWithUs/MediaRoom/PressReleases/Pages/school-year-2020-
21.aspx
112
    https://www.wsbtv.com/news/local/county-by-county-plans-returning-school-this-
fall/QJAYLUB4TFBPBCJCIMVZXUQGFY/
113
    https://www.newsobserver.com/news/local/education/article243951922.html
114
    https://www.wfae.org/post/cms-surprise-school-reopening-plan-all-remote-twist#stream/0
39.     Maryland has five of the largest school districts, Defendants Montgomery County School

        District (more than 159,000 students), Prince George's County School District (more than

        130,000 students), Baltimore County School District (more than 112,000 students),

        Baltimore City School District (more than 82,000 students), and Anne Arundel County

        School District (more than 81,000 students). All districts are beginning with virtual

        learning until further notice, some as late as February.115

40.     Defendant Philadelphia School District in Pennsylvania (more than 133,000 students) is

        planning on partially reopening schools in September, with most students in class only 2

        days a week.116,117

41.     Tennessee has two of the largest school districts, Defendant Shelby County School District

        (more than 111,000 students) and Davidson County School District (more than 85,000

        students). Shelby County School District will resume in-person learning starting August

        31st, with the option for remote learning.118 Davidson County School District will remain

        remote until at least Labor Day.119

42.     Defendant Jefferson County School District in Kentucky (more than 99,000 students) is

        undecided on what to do for the coming school year. The district is deciding between 100%




115
    https://www.baltimoresun.com/coronavirus/bs-md-reopening-schools-fall-2020-list-20200710-
o4htnjkfmrajplnrknb3fskg5u-story.html
116
    https://www.inquirer.com/education/philadelphia-schools-reopening-school-district-plan-released-
20200715.html
117
    https://www.washingtontimes.com/news/2020/jul/15/philadelphia-schools-most-kids-in-class-2-days-per/
118
    https://www.fox13memphis.com/news/local/shelby-county-schools-leaders-outline-plans-reopen-
schools/YMCTTR3SANHAVIVCSAAOTZQ3V4/
119
    https://www.newschannel5.com/news/many-tennessee-schools-announce-plans-to-reopen-at-highest-peak-of-
pandemic
        remote learning, and giving parents the choice between in-person and remote learning

        (leaning towards 100% remote learning).120

43.     Colorado has two of the largest school districts, Defendants Denver School District (more

        than 91,000 students) and Jefferson County School District (more than 86,000 students).

        Jefferson County School district plans on returning to 100% in-person learning five days a

        week, with the option for those who do not feel comfortable returning to continue with

        virtual learning. Denver Public Schools, however, plan on keeping students learning

        remotely at the start of the school year (August 24th), and will reconsider opening buildings

        and slowly reintroduction in-person learning after Labor Day.121,122

44.     Defendant Albuquerque School District in New Mexico (more than 90,000 students) will

        reopen with a hybrid approach, keeping 50% capacity at all times.123

45.     Defendant Alpine School District in Utah (more than 78,000 students) will be reopening

        in August with face-to-face instruction for students, and an online learning option for those

        who choose not to return in-person.124,125

46.     Defendant Greenville School District in South Carolina126 (more than 76,000 students) is

        still weighing four options for the beginning of the school year. Two options involve a

        hybrid schedule, and the other two options are 100% in-person learning, or 100% remote

        learning.127


120
    https://www.courier-journal.com/story/news/education/back-to-school/2020/07/15/in-person-classes-too-risky-
jcps-board-members-say/5438635002/
121
    https://www.jeffcopublicschools.org/restart_jeffco
122
    https://coloradosun.com/2020/06/26/colorado-schools-education-denver-public-schools-coronavirus-COVID-19/
123
    https://www.aps.edu/schools/reentry-plan/documents/COVID-19-operational-reopening-plan-for-albuquerque-
public-schools-fall-2020/view
124
    https://alpineschools.org/wp-content/uploads/2020/07/ASD-Reopening-Plan-13July2020.pdf
125
    https://kutv.com/news/local/schools-need-reopening-plans-by-aug-1-as-gov-herbert-approves-k-12-school-
requirements
126
    https://www.wrdw.com/2020/06/23/heres-the-plan-for-sc-kids-to-return-to-school/
127
    https://www.greenvilleonline.com/story/news/2020/07/10/greenville-county-schools-has-four-schedule-options-
47.     Defendant Milwaukee School District in Wisconsin (more than 76,000 students)

        unanimously decided to reopen starting August 17th with a three-phase plan. Phase 1 will

        be virtual learning, Phase 2 will be a hybrid approach, and Phase 3 will be in-person

        learning with the option for remote learning.128

48.     The Democratic Socialists of America have created a coalition of several teachers’ unions

        (including Chicago, Boston, Los Angeles, Massachusetts, Milwaukee, Little Rock and

        Oakland) demanding the following BEFORE schools can reopen: 1) Ban new charter

        schools; 2) Ban private school choice; 3) Police-free schools; 4) Moratorium on

        standardized testing; and, 5) Moratorium on evictions/foreclosures, providing direct cash

        assistance to those not able to work or who are unemployed, and other critical social

        needs.129 Other local teachers’ unions around the country are making additional demands

        wholly unrelated to the original purpose of closing the schools before they can reopen.130

        A Massachusetts teachers union is demanding the dismantling the system of

        institutionalized racism, eliminate the MCAS, and take police officers out of schools.131 A

        North Carolina teachers' union is demanding the implementation of universal health care

        and welfare benefits for illegal immigrants in order to reopen schools in the fall.132 They

        are also demanding another statewide shutdown, and a suspension on mortgage



fall-response-coronavirus/5409131002/
128
    https://www.cbs58.com/news/milwaukee-public-schools-board-to-vote-on-reopening-
plan#:~:text=MILWAUKEE%20(CBS%2058)%20%2D%2D%20Milwaukee,phase%20plan%20to%20reopen%20s
chools.&text=As%20the%20spread%20of%20COVID,virtual%20three%20days%20each%20week.
129
    https://www.demandsafeschools.org/
130
    https://nj1015.com/nj-teachers-union-and-lawmaker-say-schools-not-ready-to-reopen/
131
    https://www.bostonherald.com/2020/06/18/massachusetts-teachers-union-wants-to-abolish-mcas-and-take-
police-out-of-schools-upon-reopening/
132
    https://freebeacon.com/2020-election/nc-teachers-union-demands-universal-health-care-welfare-for-illegal-
immigrants-to-reopen-schools/
        payments.133 Teachers unions across the country are demanding they work fewer hours

        and not be subject to fixed times for live online teaching, but rather have the students work

        on large projects until schools are safe to reopen.134 The Fairfax Education Association in

        Virginia is demanding a vaccine or widely available treatment for COVID-19 before

        schools fully reopen, which medical professionals have stated may never happen.135

49.     On June 24, 2020, at an emergency local school board meeting to discuss reopening

        schools, Dr. Mark McDonald, a psychiatrist who specialized in children and at-risk youth

        stated,

                  "Children are not dying from Covid-19. Children are not passing the disease on to

                  adults. So the only question is, "Why are we even having this meeting tonight?"

                  We're meeting because we adults are afraid.

                  As parents, we will face many moments of anxiety: seeing our children off on their

                  first day of kindergarten, their first day of camp, their first year of college. We may

                  want to keep them home to protect them from the world, which can indeed be a

                  frightening place. But let's be clear, when we do that, we are not really protecting

                  our children. We are only attempting to manage our own anxiety, and we do that

                  at their expense. We are acting as negligent parents. We are harming our children.

                  We are failing them.

                  We must agree to make decisions in the best interest of the children. If we do not

                  - if, paralyzed by fear, we continue to act purely out of self-interest - we will ensure



133
    https://www.google.com/amp/s/justthenews.com/politics-policy/education/nc-teachers-union-demands-complete-
state-shutdown-suspended-mortgages%3famp
134
    https://www.goggle.com/amp/s/www.nytimes.com/2020/04/21/us/coronavirus-teachers-unions-school-
home.amp.html
135
    https://www.foxnews.com/media/laura-ingraham-democrats-teachers-unions-ludicrous-reckless
                and entire generation of traumatized young adults, consigned to perpetual

                adolescence and residency in their parents' garages, unable to move through life

                with independence, courage, and confidence. They deserve better - we owe it to

                them as parents."136

50.     “What is truly driving the agenda to close schools,” questions Daniel Horowitz, senior

        editor of The Conservative Review. Horowitz wrote an article that compares and contrasts

        the flu and COVID-19 in children while expounding on research that highlights the

        deadliness of the flu season to children. “The reality is that every flu season, many more

        children die from this common ailment than have from COVID-19,” Horowitz claimed. He

        argued that unlike the flu, COVID-19 presents rare pediatric deaths and serious conditions

        among children. “Even those who suffer no serious consequences [of the flu] are often

        bedridden for a week or longer with high fever, muscle ache, and incessant coughing,

        unlike COVID-19, where almost every child who develops it is asymptomatic or very

        mildly symptomatic.” Throughout the article, Horowitz cites specific severe cases of the

        flu in children and questions discrepancies in its overall treatment (specifically in school

        settings) compared with COVID-19. “… if we are going to limit or modify or schooling

        and mandate that kids wear suffocating masks all day, shouldn’t this be done every year

        from November to April – by a factor of 10? And given that the flu does linger for all

        months of the year at least at the threat level of COVID-19 to children during the off

        months, if schools are closed for COVID-19, shouldn’t they always be closed because of

        the flu?”137


136
   https://www.markmcdonaldmd.com/?s=09
137
   https://www.conservativereview.com/news/horowitz-panicmongers-consistent-wed-close-schools-every-flu-
season/
                                    Science Supporting Reopening Schools

51.        Extensive research has established and confirmed the safety and value of reopening

           schools.

52.        Emerging epidemiologic reports on COVID-19 in children show that they are less likely

           than adults to be infected and have severe illness. In a large study published in Pediatrics,

           the official peer-reviewed journal of the American Academy of Pediatrics, researchers

           conducted the first retrospective epidemiologic analysis of disease spread and severity in

           2,143 confirmed or possible pediatric COVID-19 infections reported to the Chinese Center

           for Disease Control and Prevention. The study analyzed children hospitalized in Wuhan,

           China (children were defined as being less than 18 years old). “Only one child died, and

           most cases were mild, with much fewer severe and critical cases than adult patients,” the

           study reported. The findings suggest that compared with adult patients, clinical

           manifestations of children’s COVID-19 may be less severe.138 In fact, only one child died

           with cerebral palsy during the initial COVID-19 outbreak in Wuhan, China. Yan Cheng,

           a 16-year old boy, died because his father, and sole caregiver, contracted COVID-19 and

           was hospitalized, however, no one checked on his son who died due to neglect.139

53.        The New England Journal of Medicine, one of the most prestigious peer-reviewed medical

           journals, published an article outlining the dubious nature of children contracting and

           transmitting COVID-19 to adults. The study tested people living in Iceland who were at

           high risk for infection along with a population screening that utilized two strategies: 1)

           open invitation to 10,797 people, 2) random invitations sent to 2283 people. A total of 1221

           of 9119 people who were recruited for targeted testing had positive results. 87 people in


138
      https://pediatrics.aappublications.org/content/pediatrics/early/2020/03/16/peds.2020-0702.full.pdf
139
      https://www.bbc.com/news/world-asia-china-51362772
        the open-invitation and 13 people in the random population screening tested positive for

        the virus. Children under 10 years of age were less likely to receive a positive result than

        were persons 1- years of age or older. Out of 564 children under the age of 10 years in the

        targeted group testing, 38 tested positive, in contrast to positive test results of 1183 of 8635

        people who were 10 years of age or older. “In the population-screening group, the

        difference was even more marked: none of the 848 children under the age of 10 years tested

        positive…,” the article stated. Based on the study’s results, the article concluded that

        children are unrepresented among COVID-19 cases, especially amongst severe and fatal

        cases.140

54.     In late April 2020, scientists at France’s Institute Pasteur, an international research and

        education institute founded in 1887, with the support of the Hauts-de-France Regional

        Health Agency and the Amiens Education Authority, carried out an epidemiological survey

        on 1,340 people linked to primary schools in Crépy-en-Valois, in the Oise department.

        "Overall, the results of this study are comparable to those of studies carried out in other

        countries, which suggest that children aged between 6 and 11 are generally infected in a

        family environment rather than at school. The main new finding is that the infected children

        did not spread the virus to other children or teachers or other school staff," commented

        Arnaud Fontanet, lead author of the study, Head of the Epidemiology of Emerging Diseases

        Unit at the Institute Pasteur and a Professor at the CNAM.141

55.     A report by McKinsey and Company, one of the largest management consultancies in the

        world, states that children have a much lower risk of contracting COVID-19. “The most


140
  https://www.nejm.org/doi/pdf/10.1056/NEJMoa2006100
141
  https://www.pasteur.fr/en/press-area/press-documents/COVID-19-primary-schools-no-significant-transmission-
among-children-students-teachers
           critical question is whether reopening schools will lead to a resurgence of infection among

           students, staff, and the broader community. The evidence here is still nascent. Children’s

           risk of contracting COVID-19 appears to be lower than that of adults. In China and the

           United States, the countries with the largest number of confirmed COVID-19 cases,

           children represent 2 percent of cases. Emerging evidence also suggests that children are

           more likely to be asymptomatic, less likely to be hospitalized, and much less likely to die

           if they do develop COVID-19.” The Report also underscored the importance of in-person

           schooling. “Every year, students in the United States lose a month’s worth of learning over

           the summer, with the sharpest learning declines in math, seen especially in low-income

           students. One recent analysis project that students could return in the fall having progressed

           only 70 percent of a grade in reading and less than 50 percent of a grade in math during the

           2019–20 school year. If closures extend beyond the fall, this shortfall could be even greater,

           with negative consequences for individual students and society. Beyond academics,

           schools provide important social support, especially to vulnerable students. Indeed, 19

           percent of reports of child abuse or neglect in the United States come through education

           personnel, and school closures have resulted in a steep drop in such reports. This change

           suggests that school closures have shut down support sources for victims of abuse. Reports

           of domestic violence increased more than 30 percent in France, 50 percent in India, and 60

           percent in Mexico. With such high stakes, systems that can consistently deliver remote

           student services—nutrition, safety, and mental-health support—can likely weather longer

           closures than those who cannot.”142




142
      https://www.mckinsey.com/industries/social-sector/our-insights/safely-back-to-school-after-coronavirus-closures
56.   The Journal of Pediatrics, the official peer-reviewed journal of the American Academy of

      Pediatrics, published a commentary that explores the scientific complexities of children

      transmitting COVID-19. The authors deduced that children infrequently transit COVID-19

      to adults, basing their conclusions on a new study published in Pediatrics, "COVID-19 in

      Children and the Dynamics of Infection in Families," and four other recent studies that

      examine COVID-19 transmission by and among children. Referencing cases in China,

      Japan, France, and Australia, the authors further elaborate that children are not “driving the

      pandemic.” For example, contact tracing of 40 children under 16 years of age with

      confirmed cases of SARS-CoV-2 at the Geneva University Hospital in Geneva,

      Switzerland from March 10 to April 10, were identified along with their infected household

      contacts. In only 3 of the cases did the child acquire symptoms onset preceding illness in

      their adult household contacts. In all other cases, the child acquired symptoms after or

      concurrent with their adult household contacts. This alludes to the notion that the child was

      not the primary source of the virus’s transmission, therefore more often obtaining COVID-

      19 from adults, rather than being the transmitters themselves. This study coincides with

      investigations performed in China, where 68 children confirmed with COVID-19 were

      admitted into Qingdao Women’s and Children’s Hospital from January 20 to February 27,

      2020. 65 of these infected cases were household contacts of previously affected adults,

      which amounts to 95.59% of the total number of cases. An understanding of these studies

      demonstrates that the transmission of SARS-CoV-2 in schools is not as much of a profound

      predicament than originally considered. As the authors state, “Almost 6 months into the

      pandemic, accumulating evidence and collective experience argue that children,

      particularly school-aged children, are far less important drivers of SARS-CoV-2
           transmission than adults.” School re-opening in the fall is imperative to the well-being and

           healthy development of children, the authors say. "Therefore, serious consideration should

           be paid toward strategies that allow schools to remain open, even during periods of

           COVID-19 spread. In doing so, we could minimize the potentially profound adverse social,

           developmental, and health costs that our children will continue to suffer until an effective

           treatment or vaccine can be developed and distributed or, failing that until we reach herd

           immunity," the article concludes.143

57.        The American Academy of Pediatrics (“AAP”), an organization with approximately

           67,000 pediatricians, has advocated in-person schooling and published its guidelines to

           ensure the overall health of children, staff, and communities. The guidelines stated,

           “Schools are probably not greatly amplifying the spread of coronavirus and children are

           less likely to become extremely sick from the virus than adults”. “The importance of in-

           person learning is well documented and there is already evidence of the negative impacts

           on children because of school closures in the spring of 2020. Lengthy-time away from

           school and the associated interruption of supportive services often result in social isolation,

           making it difficult for schools to identify and address important learning deficits as well as

           child and adolescent physical or sexual abuse, substance abuse, depression, and suicidal

           ideation.” They also emphasized that “schools are fundamental not only for the well-being

           of children but also provide them key social and emotional skills.” They also underscored

           the importance of schools in addressing racial and social equality. Dr. Sally Goza, the

           president of AAP, emphasized that remote learning hurts students with special needs. “Our




143
      https://pediatrics.aappublications.org/content/pediatrics/early/2020/07/08/peds.2020-004879.full.pdf
        children with autism, some of them are starting to show signs of regression by not being in

        school and having that social and emotional interaction,” she said.144

58.     The Lancet Global Health medical journal published an article in March 2020 that

        investigates inequalities in school closure response to COVID-19. Cross-examining the

        Ebola epidemic, the authors stated, “School closures impede learning and compound

        inequities, disproportionately affecting disadvantaged children. School closures during the

        2014–16 Ebola epidemic increased dropouts, child labor, violence against children, teen

        pregnancies, and persisting socioeconomic and gender disparities.” In their call to action,

        the authors demand complete transparency in deciding whether or not schools should

        remain closed. “We call for transparent public discussion and research, incorporating the

        voices of children and their families on the feasibility, acceptability, and impact of closures

        to inform both our response now and future pandemic planning. We ask whether adequate

        evidence exists of transmission reduction due to school closures to outweigh the long-term

        risks of deepening social, economic, and health inequities for children. We must strike a

        balance, protecting those most at risk without sacrificing the next generation’s future.”145

59.     JAMA Pediatrics, a monthly peer-reviewed medical journal published by the American

        Medical Association, issued an article written by medical professionals that highlights the

        challenges low-income children face during COVID-19. “The rate of serious illness among

        young children from the novel coronavirus is very low. Yet to slow the spread of the virus,

        all states have closed schools, disrupting routines critical to learning, nutrition, and social

        development. Directly and indirectly, low-income children have been forced to subordinate



144
    https://services.aap.org/en/pages/2019-novel-coronavirus-COVID-19-infections/clinical-guidance/COVID-19-
planning-considerations-return-to-in-person-education-in-schools/
145
    https://www.thelancet.com/pdfs/journals/langlo/PIIS2214-109X(20)30116-9.pdf
           their own well-being for the greater good.” The authors assess that compounding the loss

           of educational time is the challenge of accessing school resources. “While school districts

           are engaging in distance learning, reports indicate wide variability in access to quality

           educational instruction, digital technology, and internet access. Students in rural and urban

           school districts are faced with challenges accessing the internet. In some urban areas, as

           many as one-third of students are not participating in online classes.” The authors conclude

           by suggesting steps the government needs to take for the future success of low-income

           children in COVID-19.146

60.        British Medical Journal, one of the oldest general medical journals in the world, published

           an article in April 2020 emphasizing the need for children to return to school. The authors’

           fundamental argument is that children are not COVID-19 super spreaders. This argument

           is supported by data from China, South Korea, and Ireland on children and COVID-19.

           “Some regions have implemented widespread community testing, such as South Korea and

           Iceland. Both countries found children were significantly underrepresented. In Iceland, this

           is true both in targeted testing of high-risk groups compared with adults (6.7% positive

           compared with 13.7%) and in (invited) population screening, there were no children under

           10 found to be positive for SARS-CoV-2 compared with 0.8% of the general population.”

           Using their cumulated data, the authors deduce that “Governments worldwide should allow

           all children back to school.”147

61.        Eurosurvelliance, Europe’s journal on infectious disease surveillance, epidemiology, and

           control, published a study on the secondary transmission of COVID-19 from children

           attending school in Ireland. The study examined three pediatric cases and three adult cases


146
      https://jamanetwork.com/journals/jamapediatrics/fullarticle/2766115
147
      https://adc.bmj.com/content/105/7/618
        of COVID-19 with a history of school attendance. The available epidemiological data for

        all cases indicated that they had not been infected with SARS-CoV-2 in the school setting.

        One pediatric case attended a primary school, while the other two cases attended secondary

        schools. One of the adult cases was a teacher, while the other adult cases conducted

        educational sessions in schools that were up to 2 hours in duration. A total of 1,155 contacts

        of these six cases were identified. They were exposed at school in the classroom, during

        sports lessons, music lessons and during choir practice for a religious ceremony, which

        involved a number of schools mixing in a church environment. Their findings show that

        among 1,001 child contacts of these six cases there were no confirmed cases of COVID-

        19. In the school setting, among 924 child contacts and 101 adult contacts identified, there

        were no confirmed cases of COVID-19. “The results moreover echo the experience of other

        countries, where children are not emerging as considerable drivers of transmission of

        COVID-19.”148

62.     The National Center for Immunization Research and Surveillance (NCIRS) investigated

        all COVID-19 cases in New South Wales, Australia schools in April 2020. The report

        shows that from March to mid-April 2020, 18 individuals (9 students and 9 staff) from 15

        schools were confirmed as COVID-19 cases. A total of 735 students and 128 staff were

        close contacts of these initial 18 cases. Of these, no teacher or staff member contracted

        COVID-19 from any of the initial school cases. The report concluded that “Our

        investigation found no evidence of children infecting teachers...SARS-CoV-2 transmission

        in children in schools appears considerably less than seen for other respiratory viruses.”149



148
   https://www.eurosurveillance.org/content/10.2807/1560-7917.ES.2020.25.21.2000903#html_fulltext
149
   http://ncirs.org.au/sites/default/files/2020-
04/NCIRS%20NSW%20Schools%20COVID_Summary_FINAL%20public_26%20April%202020.pdf
63.     The Public Health Agency of Sweden published a report comparing the effect of different

        approaches in regards to school closure in Sweden and Finland, as a response to the

        COVID-19 pandemic. Sweden is one of the very few countries that decided to keep daycare

        and primary schools open during the pandemic. In Finland, on the other hand, all schools

        were closed on March 18th until May 13th with the exception of children in grades 1-3,

        who had the possibility to participate in regular on-site teaching if their caretakers were

        working in areas that were considered critical for the society. Primary schools were

        reopened between May 14 and May 31. During this reopening period, there were 23

        primary school exposures (index cases) in 21 primary schools. Of the index cases, 16 were

        pupils and seven adults. There were 392 pupils and 54 adults placed under quarantine and

        the last quarantine ended on June 12. Primary school closure and re-opening did not have

        any significant impact on the weekly number of laboratory-confirmed cases in primary

        school-aged children. Chief Physician at the Finnish Institute for Health and Welfare

        stated, “Coronavirus infections with serious symptoms are rare among children and young

        people in both Finland and Sweden. Neither country has reported a single coronavirus-

        related death in the under-20 age group. According to current information children also

        pass on the virus less frequently than adults.” The report concluded, “The negative effects

        of closing schools must be weighed against the possible positive indirect effects it might

        have on the mitigation of the COVID-19 pandemic.”150

64.     In February and March 2020, a study published by the Oxford University Press, in

        correlation with the Infectious Diseases Society of America (IDSA) and the HIV Medicine

        Association (HIVMA), within the newly issued volume of Clinical Infectious Diseases,


150
   https://www.folkhalsomyndigheten.se/contentassets/c1b78bffbfde4a7899eb0d8ffdb57b09/COVID-19-school-
aged-children.pdf
           depicted the low risk of transmission in school settings. The study was achieved in

           Singapore as part of the country’s public health strategy to undergo nationwide surveillance

           and contact tracing. The clinical and epidemiological data and the contacts of potential

           cases of SARS-CoV-2 within 3 separate educational settings were all obtained and

           analyzed. A 12-year-old student and a 5-year-old student were both diagnosed with

           COVID-19, and subsequently isolated, after acquiring symptoms for SARS-CoV-2. In both

           the secondary school and preschool #1, all close contacts were placed under quarantine 14

           days from their last exposure, and subsequently examined and isolated if they experienced

           any respiratory symptoms or fevers. They were only discharged if they received at least 2

           negative nasopharyngeal swabs taken on 2 individual days. Although schools were not

           closed during this period, they continued to take precautionary health measures. 8 students

           in secondary school and 34 students in preschool #1 became symptomatic, but all were

           tested negative for the virus. In preschool #2, the same measures were taken, except that

           schools were closed for 14 days following the detection of staff members with COVID-19,

           and a single NP swab for SARS-CoV-2 among asymptomatic children was also taken.

           Although 77 children became symptomatic, all were also tested as negative. Based on the

           study’s results, there was no evidence of disease transmission, which entails that children

           may be more resistant at a cellular level. “Based on these findings, more targeted control

           measures for preschool settings such as keeping symptomatic children away from schools,

           instead of blanket closures, could be considered.”151

65.        GMS Hygiene and Infection Control, an international journal that publishes information

           from the field of infection control and prevention, featured an article that discusses the



151
      https://academic.oup.com/cid/article/doi/10.1093/cid/ciaa794/5862649?searchresult=1
           inconsequential role children play in the spread of COVID-19. The mounting evidence

           provided in the study shows that among children, infection, and severity of COVID-19

           infection are low and the majority of children and adolescents with the virus show either

           no symptoms or else only mild symptoms. Thus, the authors postulate that schools and

           daycare center closures are likely to have only a narrow impact on the further spread of

           infection and that with concomitant examinations, daycare centers, and elementary schools

           “promptly should be reopened.” “For children, this should be possible without excessive

           restrictions, such as clustering into very small groups, implementation of barrier

           precautions, maintaining appropriate distance from, or wearing masks.” Moreover, the

           authors assert that children and adolescents can be taught basic rules of hygiene such as

           handwashing and careful hygiene behavior when coming into contact with others during

           mealtimes and/or when using sanitary facilities.152

66.        The American Psychological Association (“APA”) is the largest scientific and professional

           organization of psychologists in the United States, with over 121,000 members, including

           scientists, educators, clinicians, consultants, and students. APA recently published a study

           on the effect of COVID-19 lockdown on parents. This study investigated the production of

           psychological distress and collateral concerns for parents in lockdown, due to unstable

           financial circumstances, school closures, and suspended educational services for children.

           Focusing on Italy as its case study, the writer’s stated, “Although there have been few cases

           of children infected with this novel strain of coronavirus, childcare is one of the most

           serious collateral concerns for Italian parents. COVID-19 may be producing a stressful

           environment for parents in several ways.” The authors go on to provide examples of ways



152
      https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7273848/
           in which parents experience psychological strain during COVID-19, “Parents may worry

           about the economic and physical health of their family; they may be concerned about their

           children’s social isolation from peers and teachers; they may be preoccupied with the

           management, duration, and outcomes of homeschooling; they may have doubts about their

           ability to provide information to their children about COVID-19 in a reassuring and age-

           appropriate manner; and they may mistrust the government’s intention to provide support

           for parents juggling childcare, home-based working, and/or summer holidays.” Moreover,

           the study suggests that through preliminary data collected, parents of children diagnosed

           with a mental or physical disease are experiencing higher levels of parental burnout and

           perceiving less social support, than other parents are. Thus, it is important to consider the

           ramifications of at-home learning.153

67.        The National Academies of Sciences Engineering and Medicine released an extensive

           report that concludes school districts should prioritize reopening schools full-time,

           especially for grades K-5 and students with special needs. “Keeping schools closed to in-

           person learning in Fall 2020 poses potential educational risks. Students of all ages benefit

           from in-person learning experiences in ways that cannot be fully replicated through

           distance learning,” the report states. Furthermore, “Opening school buildings to some

           extent in Fall 2020 may provide benefits from families beyond educating children and

           youth. Working caregivers would have affordable, reliable childcare for school-age

           children, and families would be better able to access services offered through the school,

           such as the provision of meals and other family supports.” The report also recommends

           schools and districts take certain precautions to protect staff and students such as providing



153
      https://doi.apa.org/fulltext/2020-41430-001.html
           surgical masks and handwashing stations or hand sanitizer for everyone entering the school

           building.154

68.        The Journal of Pediatrics and Child Care published an article in June 2020 prefacing the

           French Pediatric Society, and various Societies of pediatric specialties support on children

           returning to school. The authors concluded that there is no scientific evidence in the role

           children play in the transmission of COVID-19. “Children today are paying a heavy price

           for the initial assumption that they were the primary vector for the circulation of the

           COVID-19 virus, by analogy with other viruses. We now know that this is not the case and

           that almost all of the children who were infected with COVID-19 were in contact with

           adults. Finding your playmates should not be considered as exposing them to particular

           risks. It is urgent to recall that communities of children, nurseries or classes, continued to

           exist during confinement, especially for the children of nursing staff. No epidemic was

           noted in these groups of children, while viral circulation was high among adults.”155

69.        JAMA Pediatrics published another research letter approved by the Ethics Committee of

           Tongji Medical College and Huazhong University of Science and Technology. Using

           Hubei Province, China as its case study, this research investigated the mental health status

           of children in home confinement during COVID-19. Depression and anxiety symptoms

           were two of the driving health risks identified among students in Hubei Province, China.

           A total of 2330 students in grades 2 through 6 in 2 primary schools in Hubei province, of

           whom 845 were from Wuhan and 1485 were from Huangshi, were invited to complete a

           survey between February 28 and March 5, 2020. The information included sex, school

           grade, optimism about the epidemic, whether they worried about being infected by


154
      https://www.nap.edu/read/25858/chapter/1
155
      https://www.sciencedirect.com/science/article/pii/S0987798320300438?via%3Dihub
           COVID-19, and depressive and anxiety symptoms measured by the Children’s Depression

           Inventory–Short Form (CDI-S) and the Screen for Child Anxiety Related Emotional

           Disorders, respectively. The study concluded: “22.6% of students reported having

           depressive symptoms, which is higher than other investigations in primary schools of China

           (17.2%). During the outbreak of COVID-19, the reduction of outdoor activities and social

           interaction may have been associated with an increase in children’s depressive symptoms.

           Our study found that 18.9% of students reported anxiety symptoms, which is higher than

           the prevalence in other surveys.”156

70.        The Official Journal of the American Academy of Pediatrics published an article written

           by pediatricians advocating for children during the COVID-19 school closures. The article

           underscored the imminent threat COVID-19 school closures pose to child health and well-

           being, particularly for children with disabilities and those living in poverty. Referencing

           students with disabilities, the authors stated that “Thirteen percent of public students have

           a disability requiring an individual education plan, with nearly two-fold higher rates in low-

           income communities. Of children with mental and behavioral health needs, 80% rely on

           school-based services. School closure means loss of critical resources for children with

           disabilities, including engagement with specialized educators and structured learning

           environments. Parents of children with high learning needs are unlikely to be equipped

           with resources to maintain remote learning. To offset worsening educational disparities in

           this population, we must prioritize strategies to safely resume in-person education for

           children with disabilities and advocate for resources to support expansion of assistive

           technologies for home (e.g., tools for visually or hearing impaired).” At-home learning for



156
      https://jamanetwork.com/journals/jamapediatrics/fullarticle/2765196
         children from low-income families also proves to pose challenges. “Although remote

         learning presents a challenge for all families, those in poverty are at a greater disadvantage

         and thus at increased risk for widening educational disparities. One in seven children lacks

         home internet access, with a two-fold higher rate among low-income communities. Parents

         in poverty are facing their own pandemic-related stressors (e.g., unemployment, at-risk

         jobs) and may lack the time or resources to support remote learning.”157

71.      “Teachers are a young population in the United States. K-12 teachers, half of them are

         under 41, 82% are under 55158, these are not high-risk age groups,”159 said Dr. Scott Atlas,

         former Stanford Neurology chief. In an interview, Dr. Atlas voiced his concern for school

         closure in the United States stating that closures have “nothing to do with the children’s

         risk.” “The harms to the children for closing schools, this is the biggest problem of all.” He

         goes on to discuss the imminent consequences of distance learning such as significant drops

         in math and reading ability. Referencing data from countries that have opened schools,

         Atlas stressed the fact that children do not significantly transmit the disease to adults. “You

         can’t insist that you believe in the science and then act contrary to science,” he

         concluded.160

72.      “What children lose by not being in school is enormous; school attendance is a life-defining

         experience that is critical for educational, social, and emotional development,” said Ruth

         Faden, founder of Johns Hopkins Berman Institute of Bioethics. Johns Hopkins University

         unveiled a re-opening policy tracker for K-12 schools that contains an interactive map and




157
    https://pediatrics.aappublications.org/content/pediatrics/early/2020/06/15/peds.2020-1440.full.pdf
158
    https://nces.ed.gov/surveys/sass/tables/sass1112_2013314_t1s_002.asp
159
    https://www.cdc.gov/nchs/nvss/vsrr/COVID_weekly/index.htm#AgeAndSex
160
    https://www.foxnews.com/media/dr-atlas-kids-back-school-distance-learning-
failure?fbclid=IwAR3pMXWjF7U8U9NyERxPujkqehGbkXdhfJtgint6f9SWXSJesgl0E4t8bXc
           resource guides that compare and analyze reopening plans for schools nationwide. The

           policy tracker offers solutions for safe education during COVID-19 and includes examples

           of equity-oriented reopening policies, a biweekly e-newsletter, a COVID-19 school

           reopening checklist, and a guidance document titled “The Ethics of K-12 School

           Reopening” Identifying and Addressing the Values at Stake.”161

73.        The Indian Journal of Pediatrics published a scientific letter that assesses the intricacies of

           transmission of COVID-19 in children. The authors affirmed that a notable feature of the

           COVID-19 pandemic is that children account for only less than 2% of total cases and most

           develop only mild illness. “Even when children with comorbidities are being reported at

           risk of severe disease, mortality was very rare. Many asymptomatic infections were noted.

           Most acquired infection from close contact with adults in family clusters. However,

           transmission from children to others was rare,” the letter stated. Pulling data from cases in

           China, Spain, and Sweden, the authors conclude that “it might be prudent to anticipate an

           optimistic scenario when schools open.”162

74.        The Lancet Child & Adolescent Health journal featured a story on the mental health effects

           of school closures during COVID-19 underscoring its dire effect on children with mental

           health needs. Referencing a survey taken by the mental health charity Young Minds, the

           author brings attention to the crippling number of problems students with disabilities face

           with remote learning. “... 2111 participants up to age 25 years with a mental illness history

           in the UK, 83% said the pandemic had made their conditions worse. 26% said they were

           unable to access mental health support; peer support groups and face-to-face services have

           been canceled, and support by phone or online can be challenging for some people.” School


161
      https://equityschoolplus.jhu.edu/reopening-policy-tracker/
162
      https://link.springer.com/article/10.1007/s12098-020-03401-0#author-information
           closures inevitably lead to a lack of resources that children usually have in school. This

           point is further explained by the author, “School routines are important coping mechanisms

           for young people with mental health issues. When schools are closed, they lose an anchor

           in life and their symptoms could relapse.” The author concludes that there is an urgent need

           to monitor young people’s mental health status over the long term and to study how

           prolonged school closures affect the wellbeing of children and adolescents.163

75.        The Lancet Child & Adolescent Health journal published an article outlining child health

           issues exacerbated by the COVID-19 pandemic. “By mid-April, 86% of the world’s

           children - more than 1.4 billion in total - were out of school,” the author states.

           Subsequently, remote learning only benefited some students, while 60% of primary school-

           aged students worldwide and 86% in low-HDI countries were effectively out of education.

           Poverty and deprivation disproportionately affect children. “Education, especially in the

           early years, must be prioritized, given its clear benefits in child development and reducing

           social inequalities.” The author concludes that remote learning produces inequalities for

           learning and that schools should be reopened in order to foster equal opportunities for

           children.164

76.        Nature Medicine, a monthly peer-reviewed journal, published an article riddled with age-

           structured epidemic data from China, Italy, Japan, Singapore, Canada and South Korea that

           concludes individuals under 20 years of age are less susceptible than adults to become

           infected with COVID-19. Moreover, the authors found that interventions aimed at children

           might have a relatively small impact on reducing COVID-19 transmission. “Understanding

           the role of age in transmission and disease severity is critical for determining the likely


163
      https://www.thelancet.com/journals/lanchi/article/PIIS2352-4642(20)30109-7/fulltext?mod=article_inline
164
      https://www.thelancet.com/journals/lanchi/article/PIIS2352-4642(20)30172-3/fulltext
           impact of social-distancing interventions on SARS-CoV-2 transmission, especially those

           aimed at schools, and for estimating the expected global disease burden.” To explore the

           effects of school closure, the authors simulated three months of school closures with

           varying infectiousness of subclinical infections. Their study found that school closures in

           response to COVID-19 did not have a substantial effect on cases. “...There were more

           clinical cases per capita projected in cities with older populations, and more subclinical

           infections projected in cities with younger populations. Among the three cities analyzed

           here, school closures had the least impact in Bulawayo, which has both the youngest

           population and the fewest contacts in school relative to the other cities (19% of contacts

           for 0- to 14-year-olds occurring in school, compared with 39% in Birmingham and 48% in

           Milan).” Based on their simulation, the authors conclude, “In countries with younger

           population structures—such as many low-income countries—the expected per capita

           incidence of clinical cases would be lower than in countries with older population

           structures.”165

77.        On July 9, 2020, the CDC Director, Dr. Robert Redfield, made a statement proposing that

           he considers closing schools a more extensive health issue than reopening schools. He

           stated, “I’m of the point of view as a public health leader in this nation, that having the

           schools actually closed is a greater public health threat to the children than having the

           schools reopen. I think really people underestimate the public health consequences of

           having the schools closed on the kids. I’m confident we can open these schools safely,

           work in partnership with the local jurisdictions.” In addition, he addressed the fact that the

           virus does not detrimentally affect younger individuals, continuing, “I don’t think we


165
      https://www.nature.com/articles/s41591-020-0962-9
           should go overboard in trying to develop a system that doesn’t recognize the reality that

           this virus really is relatively benign to those of us that are under the age of 20.” He added

           that the CDC is ready to collaborate with each school or each school district to safely

           reopen schools.166

78.        The National Institute of Allergy and Infectious Diseases (“NIAID”) Director, Anthony S.

           Fauci, M.D., has said, describing the lack of any data to support excluding children from

           normal activities: “One interesting feature of this novel coronavirus pandemic is that very

           few children have become sick with COVID-19 compared to adults.”167

79.        CityNews, a news and current affairs program in Canada, makes reference to The Hospital

           for Sick Children, Canada’s most research-intensive hospital dedicated to improving

           children’s health, whose physicians and researchers recommend that children return to

           school in September. The seemingly minimal risks of infection and transmission of

           COVID-19 in children needs to be balanced with the risks of the deterioration of children’s

           physical and mental health brought by school closure. These risks include behaviors, such

           as depression, exposure to domestic violence, child abuse, neglect, and suicide. The

           President and CEO of SickKids, Dr. Roland Cohn, declares that there are methods to

           lessening the risks of transmission, even when continuing daily activities, such as

           schooling. He states, “Not opening schools in September would continue to have a negative

           impact on the mental, behavioral and developmental health of children. We hope these

           recommendations help provide a framework to keep everyone safe when school doors

           reopen.” To further the case of reopening schools, it should be noted that children make up


166
      https://bongino.com/cdc-director-keeping-schools-closed-is-greater-public-health-risk-than-reopening/
167
   https://www.nih.gov/news-events/news-releases/study-determine-incidence-novel-coronavirus-infection-us-
children-begins
           less than 5-10 percent of the global quantity of COVID-19 cases, and in Canada, as of June

           15, individuals up to 19 years of age make up only 7 percent of all cases. The associate

           pediatrician-in-chief at SickKids, Dr. Jeremy Friedman, says that there were only 30

           positive cases out of the 5,000 symptomatic children that were tested for COVID-19 with

           a nasal swab. Among the 1,5000 asymptomatic children tested with the nasal swab, there

           were zero positive cases. Also, once schools reopen, there are actions they can undertake

           to mitigate risks. These include screening students for coronavirus symptoms before going

           to school, enacting a routine schedule for hand hygiene, and promoting more outdoor or

           physical education classes activities to eliminate the need for physical distancing. 168

80.        There are many other public health concerns such as increases in child abuse and

           neglect169,170, malnutrition171,172, mental health173,      174
                                                                             as well as increases in alcohol and

           drug use175,176, associated with keeping kids out of school.177,178, 179




168
      https://toronto.citynews.ca/2020/06/17/sickkids-report-recommends-children-return-to-school-in-september/
169
    https://www.nytimes.com/2020/06/09/nyregion/coronavirus-nyc-child-abuse.html
170
    https://www.usatoday.com/story/news/nation/2020/05/13/hospitals-seeing-more-severe-child-abuse-injuries-
during-coronavirus/3116395001/
171
    https://www.nejm.org/doi/full/10.1056/NEJMp2005638
172
    https://www.forbes.com/sites/alexandrasternlicht/2020/05/06/the-number-of-mothers-reporting-food-insecurity-
has-jumped-more-than-200-since-start-of-pandemic/amp/?__twitter_impression=true
173
    https://www.washingtonpost.com/health/2020/05/04/mental-health-coronavirus/
174
    https://www.today.com/parents/mental-load-coronavirus-pandemic-means-moms-take-more-t179021
175
    https://www.cdc.gov/coronavirus/2019-ncov/daily-life-coping/stress-coping/alcohol-use.html
176
    https://www.shatterproof.org/blog/why-covid-19-perfect-storm-addiction-world
177
    https://www.mckinsey.com/industries/public-sector/our-insights/covid-19-and-student-learning-in-the-united-
states-the-hurt-could-last-a-lifetime
178
    https://www.today.com/parents/parents-children-disabilities-discuss-remote-school-t187677
179
    https://www.nbcnews.com/business/consumer/what-do-working-parents-do-when-coronavirus-closes-local-
schools-n1150671
                CHANGE IN STATUS QUO – STAY-PUT – PENDENCY

81.   The IDEA contains a so-called “stay put” or “pendency” provision that provides as follows:

      “during the pendency of any proceedings conducted pursuant to this section, unless the

      State or local educational agency and parent otherwise agree, the child shall remain in the

      then-current educational placement of the child . . . until all such proceedings have been

      completed." 20 U.S.C. § 1415(j); see also 34 C.F.R. § 300.518(a) and in New York State,

      N.Y. Educ. L. § 4404(a).

82.   This pendency provision evinces Congressional intent that all disabled children,

      “regardless of whether their case is meritorious or not, are to remain in their current

      educational placement until the dispute with regard to their placement is ultimately

      resolved.” Mackey v. Board of Educ., 386 F.3d 158, 160 (2d Cir. 2004).

83.   “The purpose of this provision is ‘to maintain the educational status quo while the parties’

      dispute is being resolved.’” Avaras v. Clarkstown Central School District, et al., 18-CV-

      6964 (NSR), Docket Entry No. 30 (S.D.N.Y. August 27, 2018); Doe v. East Lyme

      Board of Ed., 790 F.3d 440, 452 (2d Cir. 2015)(quoting T.M. v. Cornwall Central School

      District, 752 F.3d 145, 152 (2d Cir. 2014)).

84.   This “stay put” provision codifies a student’s right to a stable learning environment

      during what may become a lengthy administrative and/or judicial proceeding. Avaras,

      supra, ; Murphy v. Arlington, 297 F.3d 195, 199 (2d Cir. 2002). And, as alleged above,

      this “stay put” operates in a due process challenge “regardless of whether the

      [underlying] case is meritorious or not.” Avaras, supra; Doe, supra, 790 F.3d at 453;

      E.Z.-L. v. N.Y.C. Dep’t of Educ., 763 F. Supp.2d 584, 598-99 (S.D.N.Y. 2011).
85.   The IDEA’s “stay put” provision is essentially an automatic preliminary injunction

      requiring the school district to maintain the student’s educational placement. Murphy v.

      Arlington Cent. Sch. Dist. Bd. of Educ., 297 F.3d 195 (2d Cir. 2002). In this regard, the

      IDEA:

              substitutes an absolute rule in favor of the status quo for the court’s discretionary

              consideration of the factors of irreparable harm, and either a likelihood of success

              on the merits or a fair ground for litigation and a balance of hardships.

      See, Board of Educ. v. J.P., 2018 U.S. Dist. LEXIS 105102at *7 (E.D.N.Y. June

      21, 2018) (citing Zvi D. v. Ambach, 694 F.2d 904, 906 (2d Cir. 1982)); see also

      34 C.F.R. § 300.518(a) and N.Y. Educ. L. § 4404(a).

86.   The IDEA’s “stay-put” codified at 20 U.S.C. §1415(j) functions as an automatic

      preliminary injunction, without regard to factors such as irreparable harm or likelihood of

      success on the merits. Drinker ex rel. Drinker v. Colonial Sch. Dist., 79 F.3d 859 (3d Cir.

      1996); Casey K. ex rel. Norman K. v. Saint Anne Cmty High Sch. Dist., 400 F.3d 508, 511

      (7th Cir. 2005) (comparing a stay put injunction to an automatic stay in a bankruptcy case);

      Wagner v. Bd. of Educ. of Montgomery County, 335 F.3d 297, 301 (4th Cir. 2003) (noting

      that an "injunction is automatic").

87.   The “stay-put” interim relief also includes the requirement to continue funding of the

      disabled student’s current educational placement until the proceedings are complete. See

      Doe, 790 F. 3d at 452; T.M., 752 F.3d at 171; E.Z.-L., 763 F. Supp. 2d at 599, aff’d, 694

      F.3d 167 (2d Cir. 2012). “This provision aims to preserve public funding for an educational

      placement ‘consented to by the parent before the parent requested a due process hearing.

      To cut off public funds would amount to a unilateral change in placement, prohibited by
      the Act.’” Mackey ex. rel Thomas M. v. Board of Educ. Arlington Central School Dist., 386

      F.3d 158, 163 (2d Cir. 2004) (quoting Zvi D. v. Ambach, 649 F.2d 904, 906 (2d Cir. 1982)).

88.   A disabled student’s right to a “stay put” or “pendency placement” arises when that

      student’s parent initiates a due process complaint with the local school district. See, Doe,

      790 F. 3d at 452. This statutory right exists to prevent school districts from unilaterally

      modifying a disabled student’s educational placement during the pendency of a due process

      dispute.

89.   A disabled student’s “then current educational placement,” which must be maintained

      during the pendency of a due process challenge under the IDEA (related to the

      identification, evaluation or placement of the student) and subsequent administrative

      and/or judicial proceedings, is not defined by statute or regulation. Nevertheless, such

      educational placement has been interpreted to mean either: (1) the educational placement

      set forth in the disabled student’s most recently implemented Individualized Education

      Program (“IEP”) (also referred to as the “last agreed upon” IEP); (2) the operative

      placement actually functioning at the time that the due process proceeding was

      commenced; or, (3) the educational placement at the time of the previously implemented

      IEP. See, Dervishi v. Stamford Board of Educ.,653 Fed. App’x 55, 57-58 (2d Cir. 2016);

      T.M., supra, 752 F.3d at 170-71; Mackey, supra, 386 F.3d at 163.

90.   Although the IDEA has an “exhaustion” requirement, the Plaintiffs herein are not required

      to exhaust administrative remedies by alleging a violation of 20 U.S.C. § 1415(j). An action

      alleging the violation of the stay-put provision falls within one or more of the exceptions

      to the exhaustion prerequisite. Murphy v. Arlington Cent. Sch. Dist. Bd. of Educ., 297 F.3d

      195, 199 (2d Cir. 2002); Doe, 790 F.3d at 445; Digre v. Roseville Schs. Indep. Dist., 841
        F.2d 245, 250 (8th Cir. 1988) (holding federal courts have authority to enter injunctions

        [**25] regarding placement during pendency of state administrative proceedings); see also

        N.D. v. Hawaii Dept. of Educ, 600 F.3d 1104, 1111 (9th Cir. 2010) (concluded that

        "exhausting the administrative process would be inadequate because the stay-put provision

        (and therefore the preliminary injunction) is designed precisely to prevent harm while the

        proceeding is ongoing.").180

91.     The term “educational placement” encompasses at least three components.” See Letter to

        Rieser, EHLR 211:403 (July 17, 1986).181 The first involves the type of placement – in the

        instant case, a self-contained classroom; the second is the “educational program contained

        in the IEP including annual goals, short-term objectives and related services;” and, the

        “third and final component is the specific school or facility which the child attends.” Id.

        Letter to Rieser continued that “these are all ingredients in the ‘status quo’ which the courts

        interpreting the statute have required be maintained during the pendency of proceedings.”

92.     “To allow a new LEA to place the child in a regular education program or provide an

        interim IEP without parental consent would defeat the purpose of the statutory provision –

        ‘to guarantee a coherent educational experience for a disabled child until conclusion of

        review of a contested IEP [emphasis added].’” Letter to Rieser.

93.     Over the course of several decades, the Second Circuit has consistently defined

        “educational placement” as meaning the student’s “educational program.” T.M., supra, 752

        F.3d at 171 (“Under our precedent, the term ‘educational placement’ refers only to the



180
    See Honig v. Doe, 484 U.S. at 326-27 (noting that because "parents may bypass the administrative process where
exhaustion would be futile or inadequate . . . we have no reason to believe that Congress meant to require schools
alone to exhaust in all cases, no matter how exigent the circumstances").
181
    See Honig v. Doe, 484 U.S. 305, FN 8 (1988) (deferring and adopting OSEP’s construction of the term “change
in placement” for purposes of pendency, finding that OSEP is the agency “charged with monitoring and enforcing
the statute”).
      general type of educational program in which the child is placed.”) (quoting Concerned

      Parents v. NYC Dep’t of Educ., 629 F.2d 751, 753 (2d Cir. 1980)) (emphasis added); T.Y.

      v. N.Y.C. Dept. of Educ., 584 F.3d 412, 419 (2d. Cir. 2009) ("’Educational placement’

      refers to the general educational program - such as the classes, individualized attention and

      additional services a child will receive...").

94.   A student’s educational placement does not mean the “bricks and mortar” of the school

      location, but rather the elements of a student’s educational program. T.Y., supra, at 419.

      Thus, it has been held that a change from one school building to another (i.e., a change in

      location), without more, does not necessarily constitute a change in educational placement

      (Concerned Parents, supra, 629 F.2d at 753-54).

95.   In Letter to Fisher, 21 IDELR 992 [OSEP 1994], the United States Department of

      Education’s Office of Special Education Programs (“OSEP”) specifically addressed the

      question of what constitutes a “change in educational placement” and opined that

      consideration should be given to whether a change in educational placement has occurred

      on a case-by-case basis, as it is a very fact specific inquiry (Letter to Fisher, 21 IDELR

      992 [OSEP 1994]). OSEP concluded that whether a change in educational placement has

      occurred turns on "whether the proposed change would substantially or materially alter the

      child's educational program" (Id.). OSEP set forth the following factors to be considered

      in determining whether a change in educational placement has occurred: whether the

      educational program set out in the child's IEP has been revised; whether the child will be

      able to be educated with nondisabled children to the same extent; whether the child will

      have the same opportunities to participate in nonacademic and extracurricular services; and
      whether the new placement option is the same option on the continuum of alternative

      placements (Letter to Fisher, 21 IDELR 992).

96.   The "then-current educational placement" more generally refers to the educational

      program, which is a point along the continuum of placement options and, in many

      instances, does not refer to a particular institution or building where the program is

      implemented (see T.Y. v. New York City Dep't of Educ., 584 F.3d 412, 419-20, cert. denied,

      130 S. Ct. 3277 (2010); L.M. v. Pinellas County Sch. Bd., 2010 WL 1439103 at *1-*2

      (M.D. Fla. Aug. 11, 2010)).

97.   Specifically in New York State, it is noted in SRO Decision 14-098, “In this regard I note

      that a change from a BOCES-operated class in a public school to a district-operated class

      in a public school constitutes a "change in program" per New York State regulations (see

      8 NYCRR 200.1[g]),[9] and a BOCES is also a different placement on the "continuum of

      placement options" in the State (see, e.g., "Continuum of Special Education Services for

      School-Age Students with Disabilities," Office of Special Educ. Memo [Nov. 2013], at p.

      3,   available   at   http://www.p12.nysed.gov/specialed/publications/policy/continuum-

      schoolage-revNov13.pdf).”

98.   A "change in program" is defined as a "change in any one of the components of the [IEP]

      of a student as described in [8 N.Y.C.R.R.] section 200.4(d)(2)." (8 N.Y.C.R.R.

      200.1[g][9]. This includes a change in a student's placement (8 NYCRR 200.4[d][2][xii]).

      As noted in New York State Education Department (“SED”) guidance, an assignment to a

      BOCES-operated classroom in a public school is considered a different "placement" than

      an assignment to a district-operated classroom (see "Guide to Quality Individualized

      Education Program (IEP) Development and Implementation," Office of Special Educ.
       Mem.          [Dec.         2010],         at        p.        57,         available         at

       http://www.p12.nysed.gov/specialed/publications/iepguidance/IEPguideDec2010.pdf;

       "Questions and Answers on Individualized Education Program (IEP) Development, the

       State's Model IEP Form and Related Requirements," Office of Special Educ. Mem. [Apr.

       2011],                at             p.             47,              available               at

       http://www.p12.nysed.gov/specialed/formsnotices/IEP/training/QA-411.pdf ).

99.    Courts have held that if a student's then current educational placement becomes

       unavailable, then a district is required to provide a "similar" educational placement (Knight

       v. District of Columbia, 877 F.2d 1025, 1028 [D.C. Cir 1989]; McKenzie v. Smith, 771 F.2d

       1527, 1533 & n.13 [D.C. Cir. 1985]; see also Wagner v. Bd. Of Educ., 335 F.3d 297 at 301-

       02 (4th Cir. 2003) (holding that it is not appropriate to direct a district to provide an

       "alternative placement" if the task at hand is to identify a student's then current educational

       placement). Other courts have stated that a change in educational placement has been

       defined as a "fundamental change in, or elimination of, a basic element of the educational

       program" (see Sherri A.D. v. Kirby, 975 F.2d 193, 206 (5th Cir. 1992); see also Erickson

       v. Albuquerque Public Schools, 199 F.3d 1116, 1121 (10th Cir. 1999).

100.   District Courts have the equitable power to review and enjoin administrative “stay-put”

       orders immediately, notwithstanding the fact that they are interim orders. See M.K. v.

       Roselle Park Bd. of Educ., 2006 WL 3193915 *9 citing Murphy v. Arlington Cent. Sch.

       Dist. Bd. of Educ., 297 F.3d 195, 199 (2d Cir. 2002).

101.   The IDEA permits disabled children to vindicate their educational rights through other

       statutes, including 42 U.S.C. § 1983. See 20 U.S.C. §1415(l).
             COMPENSATORY AND PUNITIVE MONETARY DAMAGES

102.   The Supreme Court clarified the difference between the availability of a private right of

       action with the availability of various remedies. "Although we examine the text and history

       of a statute to determine whether Congress intended to create a right of action, we presume

       the availability of all appropriate remedies unless Congress has expressly indicated

       otherwise." Franklin v. Gwinnett County Pub. Sch., 503 U.S. 60, 66, 112 S. Ct. 1028 (1992)

       (citation omitted) (monetary damages available as remedy in action to enforce Title IX).

       The Court went on to announce the "general rule" that "absent clear direction to the

       contrary by Congress, the federal courts have the power to award any appropriate relief in

       a cognizable cause of action brought pursuant to a federal statute." Id. 503 U.S. at 70-71.

103.   The Second Circuit in Polera v. Bd. of Educ., 288 F.3d 478, 491 (2d Cir. 2002), has

       reaffirmed, “We have held that monetary damages are available in claims brought pursuant

       to 42 U.S.C. § 1983 for denial of access to administrative remedies under the IDEA's

       predecessor statute, the EHA. Quackenbush v. Johnson City Sch. Dist., 716 F.2d 141, 148

       (2d Cir. 1983), cert. denied, 465 U.S. 1071, 79 L. Ed. 2d 750, 104 S. Ct. 1426 (1984).

       District courts in this Circuit have followed Quackenbush, holding that damages are

       available on claims brought under Section 1983 for violations of the IDEA. See, e.g., M.H.

       v. Bristol Bd. of Educ., 169 F. Supp. 2d 21, 29-30 (D. Conn. 2001); R.B. v. Bd. of Educ. of

       the City of New York, 99 F. Supp. 2d 411, 418 (S.D.N.Y. 2000); Cappillino v. Hyde Park

       Cent. Sch. Dist., 40 F. Supp. 2d 513, 515-16 (S.D.N.Y. 1999).” Other Circuits have

       approved § 1983 actions to enforce IDEA rights. See Angela L. v. Pasadena Independent

       Sch. Dist., 918 F.2d 1188, 1193 n.3 (5th Cir. 1990) (§ 1983 and § 504 "permit parents to

       obtain relief which otherwise is unavailable from the EHA"); Digre v. Roseville Sch.
       Independent Dist., 841 F.2d 245, 250 (8th Cir. 1988) (injunctive relief); Mrs. W. v. Tirozzi,

       832 F.2d 748, 753 (2d Cir. 1987) (declaratory and injunctive relief); Jackson v. Franklin

       County Sch. Bd., 806 F.2d 623, 631-32 (5th Cir. 1986) (compensatory damages or remedial

       education). See also Hunt v. Bartman, 873 F. Supp. 229, 245 (W.D.Mo. 1994) (injunctive

       relief).

104.   The Eighth Circuit has concluded that "money damages are available under §504." Rodgers

       v. Magnet Cove Public Schools, 34 F.3d 642, 645 (8th Cir. 1994). See also Lue v. Moore,

       43 F.3d 1203, 1205 (8th Cir. 1994) (same). The Eighth Circuit reasoned that the

       Rehabilitation Act incorporates the remedies of Title VI of the Civil Rights Act of 1964,

       Title IX is also modeled after Title VI, and thus "the Court's holding on Title IX in Franklin

       applies equally to Title VI and Section 504 cases." Rodgers, 34 F.3d at 644. See 29 U.S.C.

       § 794(a)(2).

105.   The Third Circuit in W.B. v. Matula, 67 F.3d 484 (3d Cir. 1995), examined monetary

       damages solely through IDEA and concluded, “even were we to limit our focus to IDEA

       itself, we discern nothing in the text or history suggesting that relief under IDEA is limited

       in any way, and certainly no "clear direction" sufficient to rebut the presumption that all

       relief is available. The expansive language of § 1415(f), which was enacted in the shadow

       of Smith and tracks the broad grant of remedial power allowed a district court reviewing a

       direct IDEA appeal, see 20 U.S.C. § 1415(e)(2), contains no restrictions on forms of relief.

       Nor does the legislative history of § 1415(f) suggest a congressional intent that damages

       be unavailable. In fact, Congress expressly contemplated that the courts would fashion

       remedies not specifically enumerated in IDEA. See House Report at 7 (excusing § 1415(f)

       exhaustion requirement where "the hearing officer lacks the authority to grant the relief
       sought").” While not recommending monetary damages in W.B., the Court concluded,

       “However, we do not preclude the awarding of monetary damages and leave to the district

       court in the first instance the task of fashioning appropriate relief.”

106.   The Fifth Circuit, in Salley v. St. Tammany Parish School Board, 57 F.3d 458 (5th Cir.

       1995), affirmed a damages award for a procedural violation of the IDEA, but the damages

       were merely nominal because it concluded the “violations did not affect Salleys’ decisions

       regarding the education of Danielle.” The clear indication is if the procedural violations

       had impacted the student’s education, then the award would have been greater than

       nominal.

107.   In Stellato v. Bd. of Educ. of the Ellenville Cent. Sch. Dist., 842 F. Supp. 1512, 1516-17

       (N.D.N.Y. 1994), the court identified the two "exceptional circumstances" whereby

       damages are available solely under the IDEA: where there is a danger to the physical health

       of the child or where the school district acts in bad faith. Both exceptions are present

       herein.

108.   As the Supreme Court stated in Honig v. Doe, 484 U.S. 305, 108 S. Ct. 592 (1988), the

       court has the equitable power to order a change in placement upon a sufficient showing.

       id. at 327-28 (interpreting the "stay put" provision of the EHA – former name of the

       IDEA).

                                 JURISDICTION AND VENUE

109.   The instant case arises under a federal statute, the Individuals with Disabilities Education

       Act, 20 U.S.C. § 1400, et seq. (“IDEA”) and the regulations of the United States

       Department of Education, which were promulgated pursuant to authority granted by the

       statute (34 C.F.R. Part 300), Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. §794,
           et seq. (“Section 504”); and the Americans with Disabilities Act, 42 U.S.C. § 12101, et

           seq. (“ADA”).

110.       This Court has subject matter jurisdiction of this matter under 28 U.S.C. §1331, in that

           claims arise under federal law (IDEA, Section 504 and ADA), 28 U.S.C. §1343(a), in that

           the claims herein arise under laws providing for the protection of civil rights, and under 42

           U.S.C. § 1983.

111.       This Court has diversity subject-matter jurisdiction over this class action pursuant to the

           Class Action Fairness Act of 2005, Pub. L. No. 109-2, 119 Stat. 4 (“CAFA”), which, inter

           alia, amends 28 U.S.C. § 1332, at new subsection (d), conferring federal jurisdiction over

           class actions where, as here: (a) there are more that 100 or more Members in the proposed

           Class and subclass; (b) at least some Members of the proposed Class have a different

           citizenship from Defendants; and (c) the claims of the proposed Members of the Class

           exceed the sum or value of five million dollars ($5,000,000) in the aggregate. See 29 U.S.C.

           § 1332(d)(2) and this Court has personal jurisdiction over the Plaintiffs because they submit

           to the jurisdiction of this Court.

112.       To the extent, if any, that this case involves questions of special education rights under a

           particular state constitution, law or regulation, this Court has supplemental jurisdiction

           pursuant to 28 U.S.C. § 1367. For example, New York State’s Constitution Article XI,

           Section 1, states, “A system of free common schools, wherein all the children of this state

           may be educated.”182 For a complete list of each state’s laws or regulations regarding the

           right to education, see Appendix F.




182
      https://www.dos.ny.gov/info/constitution.htm
113.    Pursuant to 28 U.S.C. §1391(b), venue is properly placed within the Southern District of

        New York because at least one of the Defendants resides or transacts business in the

        Southern District, specifically, Bill de Blasio (“Mayor de Blasio”), in his official capacity

        as Mayor of New York City, Richard Carranza (“Chancellor Carranza”), in his official

        capacity as Chancellor of the New York City Department of Education, City of New York,

        and the New York City Department of Education (“NYC DOE”), maintain business offices

        in New York County.

114.    Plaintiffs are entitled to costs and attorneys’ fees under 42 U.S.C. §1988(b) and 20

        U.S.C.§1415(i), if determined to be a prevailing party.

                                                 PARTIES
                             183
115.    Plaintiff #1, J.T.         is the parent/guardian of D.T. who is classified as a student with a

        disability as per the IDEA, 20 U.S.C. § 1401(3), and a resident of Middletown, New Jersey.

        As such, the LEA, Middletown Township Public School District, is obligated to provide

        D.T. a Free Appropriate Public Education (“FAPE”) pursuant to IDEA for every school

        year. Pursuant to both Section 504 and the ADA, D.T. is a qualified individual with a

        disability who was denied benefits as per their IEP from the LEA solely because of their

        disability. Such denial of educational benefits was in bad faith or a gross misjudgment.

        The Plaintiff-Student’s most recently agreed upon IEP is attached in Appendix G.

116.    Plaintiff #2, K.M. is the parent/guardian of M.M. and S.M., both of whom are classified as

        a student with a disability as per the IDEA, 20 U.S.C. § 1401(3), and a resident of Staten

        Island, New York. As such, the LEA, the NEW YORK CITY DEPARTMENT OF

        EDUCATION, is obligated to provide both M.M. and S.M. a Free Appropriate Public


183
   Pursuant to the federal Family Educational Rights and Privacy Act (“FERPA”), 20 U.S.C. §1232g (and 34 C.F.R.
Part 99), Counsel is using the initials of the parent/guardian and student to protect the student’s privacy.
       Education (“FAPE”) pursuant to IDEA for every school year. Pursuant to both Section 504

       and the ADA, both M.M. and S.M. are qualified individuals with a disability who were

       denied benefits as per their IEP from the LEA solely because of their disability. Such

       denial of educational benefits was in bad faith or a gross misjudgment. The Plaintiff-

       Students’ most recently agreed upon IEPs are attached in Appendix G.

117.   Plaintiff #3, J.J. is the parent/guardian of Z.J. who is classified as a student with a disability

       as per the IDEA, 20 U.S.C. § 1401(3), and a resident of Meriden, Connecticut. As such,

       the LEA, Meriden School District, is obligated to provide Z.J. a Free Appropriate Public

       Education (“FAPE”) pursuant to IDEA for every school year. Pursuant to both Section 504

       and the ADA, Z.J. is a qualified individual with a disability who was denied benefits as per

       their IEP from the LEA solely because of their disability. Such denial of educational

       benefits was in bad faith or a gross misjudgment. The Plaintiff-Student’s most recently

       agreed upon IEP is attached in Appendix G.

118.   Plaintiff #4, C.N. is the parent/guardian of V.N. who is classified as a student with a

       disability as per the IDEA, 20 U.S.C. § 1401(3), and a resident of Leander, Texas. As such,

       the LEA, Leander Independent School District, is obligated to provide V.N. a Free

       Appropriate Public Education (“FAPE”) pursuant to IDEA for every school year. Pursuant

       to both Section 504 and the ADA, V.N. is a qualified individual with a disability who was

       denied benefits as per their IEP from the LEA solely because of their disability. Such

       denial of educational benefits was in bad faith or a gross misjudgment. The Plaintiff-

       Student’s most recently agreed upon IEP is attached in Appendix G.

119.   The complete list of Plaintiffs herein is attached as Appendix A.
120.   Defendant BILL de BLASIO (“Mayor de Blasio”) in his official capacity as Mayor of the

       City of New York, directs the New York City Department of Education through the

       appointment of the Chancellor of the New York City Department of Education. Mayor

       DeBlasio’s principal place of business is located at City Hall, New York, New York 10007.

121.   Defendant NEW YORK CITY DEPARTMENT OF EDUCATION (“NYC DOE”) is the

       official body (local educational agency or “LEA”) charged with the responsibility of

       developing and enforcing policies with respect to the administration and operation of the

       public schools in the City of New York, including programs and services for students with

       disabilities. See 20 U.S.C. § 1401(19), 34 C.F.R. § 300.28 and N.Y. Educ. Law § 2590,

       2590-g. NYC DOE’s principal place of business is located at 52 Chambers Street, New

       York, New York 10007.

122.   Defendant RICHARD CARRANZA (“Chancellor Carranza”) is the Chancellor of the

       NYC DOE, and as such is entrusted with the specific powers and duties set forth in N.Y.

       Educ. Law § 2590-h, including oversight of the DOE’s provision of education and services

       to students with disabilities under the IDEA. The Chancellor’s principal place of business

       is located at 52 Chambers Street, New York, New York 10007.

123.   Defendant SCHOOL DISTRICTS IN THE UNITED STATES (See Appendix B) are the

       official bodies charged with the responsibility of developing and enforcing policies with

       respect to the administration and operation of the public schools in their respective

       geographic areas, including programs and services for students with disabilities, as defined

       as the “local educational agency” (“LEA”) in 20 U.S.C. § 1401(19) and 34 C.F.R. § 300.28.
124.   Upon information and belief, all States and Territories of the United States are the recipient

       of funding under the IDEA, 20 U.S.C. § 1400-1487, and as such, have the responsibility to

       “establish and maintain procedures . . . to ensure that children with disabilities and their

       parents are guaranteed procedural safeguards with respect to the provision of free

       appropriate education.” 20 U.S.C. § 1415(a). Defendant STATE DEPARTMENTS OF

       EDUCATION IN THE UNITED STATES (See Appendix C) are the State Educational

       Agencies (“SEA”) which exercise general supervision over all programs in the State that

       provide educational services to disabled students, and must ensure that all such meet State

       education standards. Michael C. ex rel. Stephen C. v. Radnor Tp. School Dist., 202 F.3d

       642, 648 (3d Cir. 2000).

125.   One of the most important procedural safeguards provided to parents under the IDEA is

       the opportunity for an impartial due process hearing to present complaints with respect to

       any matter relating to the identification, evaluation, or educational placement of the child,

       or the provision of a free appropriate public education to such child. The administrative

       hearing shall be conducted by the SEA or by the LEA, as determined by State law. 20

       U.S.C. § 1415(f).

                               CLASS ACTION ALLEGATIONS

126.   Plaintiffs brings this class action on behalf of themselves and all others similarly situated

       pursuant to Rules 23(a) and 23(b)(2) of the Federal Rules of Civil Procedure, on behalf of

       all parents and/or guardians of students classified with a disability “Plaintiff-Parent” and

       the students themselves “Plaintiff-Student” against whom Defendants have violated their

       federal rights under IDEA, ADA, Section 504 and State Constitutions or Statutes.
127.       During the 2018–2019 school year, the number of students ages 3–21 who received special

           education services in the United States under the Individuals with Disabilities Education

           Act (IDEA) was 7.1 million, or 14 percent of all public school students.184

128.       Plaintiff-Parent is defined as a parent or legal guardian of a student, aged 3-21, who was

           receiving or was entitled to receive special education services under IDEA as of March

           2020 and/or through the 2020-2021 school year, however, Defendants failed to provide a

           FAPE to the Plaintiff-Students. In addition, Plaintiff-Parents were required to do the job

           and satisfy the responsibilities the Defendants were legally obligated to do and had received

           federal funds to do. Many such Plaintiff-Parents were required to pay out-of-pocket

           expenses to arrange and provide educational or related services for their child, and many

           such Plaintiff-Parents lost their employment so as to be able to provide said services or

           supervision to their children for “remote” services.185

129.       Plaintiff-Student is defined as a student who was 3 to 21 years of age between March 2020

           and July 2020, and who is classified as having a disability as defined by IDEA (20 U.S.C.

           § 1401(3)), who have qualifying disabilities under Section 504, and who are afforded

           protection under Section 504 and the Americans with Disabilities Act, and who were

           denied these rights because of their disability by the Defendants. Plaintiff-Students are

           also entitled to receive educational benefits from the LEAs as per their respective State

           Constitutions or statutes.

130.       Numerosity: The class described above is so numerous and geographically dispersed that

           joinder of all individual members in one action would be impracticable. While the exact

           number of Class Members is unknown to Plaintiffs at this time, Plaintiffs believe in good


184
      The National Center for Education Statistics. https://nces.ed.gov/programs/coe/indicator_cgg.asp
185
      https://www.today.com/parents/worried-about-going-back-work-here-s-what-legal-protections-t186475
       faith that the Class includes hundreds of thousands, and likely millions, of persons. Class

       Members are easily identifiable from records maintained by Defendants. The disposition

       of the individual claims on the respective class members through this class will benefit

       both the parties and this Court, and will facilitate judicial economy.

131.   Typicality: Plaintiffs’ claims are typical of the claims of the prospective Members of the

       Class. The claims of the Plaintiffs and Members of the Class are based on the same legal

       theories and rise from the same unlawful conduct committed by Defendants.

132.   Common Questions of Fact and Law: There is a well-defined community of interest and

       common questions of fact and law which predominate over any questions affecting

       individual Members of the Class. All Members of the Class have been and/or are being

       denied their civil rights by Defendants. Questions of law and fact common to the Class

       include, but are not necessarily limited to, the following: All Plaintiff-Students are

       classified as a student with a disability pursuant to the IDEA; All Plaintiff-Students are

       qualified disabled persons under Section 504 and the ADA; All Plaintiff-Students are

       entitled to educational benefits pursuant to State Constitutions or Statutes; All Plaintiff-

       Students were denied a valid pendency program and placement by their LEA pursuant to

       IDEA; All Plaintiff-Students were subject to an unlawful change in their educational

       program and placement by their LEA in violation of the IDEA; All Plaintiff-Students are

       qualified disabled persons who were denied the educational benefits of their IEP from the

       LEA pursuant to Section 504; All Plaintiff-Students are qualified disabled persons who

       were discriminated against by their LEA because of their disability pursuant to the ADA;

       All Plaintiff-Parents are the parents and/or guardians of Plaintiff-Students; All Plaintiff-
       Parents were injured as a result of the unlawful and/or discriminatory actions taken by the

       LEAs as a result of violations of the IDEA, Section 504 and ADA.

133.   Adequacy of Representation: Plaintiffs are adequate representatives of the Class because

       their interests do not conflict with the interests of the Members of the Class. Plaintiffs will

       fairly, adequately, and vigorously represent and protect the interests of the members of the

       class and have no interests antagonistic to the Members of the Class. Plaintiffs have

       retained counsel who are competent and experienced and who possess specific expertise in

       the context of litigation under IDEA, Section 504, the ADA, and State law.

134.   Ascertainability: The proposed Class meets the requirement of ascertainability based on

   the Supreme Court’s determination that certification of a class for injunctive relief is only

   appropriate where 'a single injunction . . . would provide relief to each member of the

   class.'" Sykes v. Mel S. Harris & Assocs. LLC, 780 F.3d 70, 80 (quoting Wal-Mart Stores, Inc.

   v. Dukes, 131 S.Ct. at 2557). Also, "[i]t is appropriate for the court to consider the 'inability

   of the poor or uninformed to enforce their rights and the improbability that large numbers of

   class members would possess the initiative to litigate individually.'" Betances v. Fischer, 304

   F.R.D. 416, 426-27 (S.D.N.Y. 2015) (quoting Labbate-D'Alauro v. GC Servs. Ltd. Pshp., 168

   F.R.D. 451, 458 (E.D.N.Y. 1996) (alteration in original). Whereas, in 2018-2019 school year,

   the percentage of students served under IDEA was highest for American Indian/Alaska Native

   students (18 percent), followed by Black students (16 percent), White students and students of

   Two or more races (14 percent each), Hispanic students (13 percent), Pacific Islander students
      (11 percent), and Asian students (7 percent).186        In addition, low-income students are

      disproportionately assigned to special education. 187

135.     Class Certification: Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(2)

         because Defendants have acted or refused to act on grounds generally applicable to the

         Class, making appropriate both declaratory and injunctive relief with respect to Plaintiffs

         and the Class as a whole. Furthermore, as the damages suffered by individual Class

         Members may vary, the expense and burden of individual litigation makes it impossible to

         Members of the Class to individually regress the wrongs done to them. The advantages of

         maintaining the lawsuit as a class action far outweigh the expense of hundreds of thousands

         of separate adjudications and would create a risk of inconsistent or varying adjudications

         with respect to individual class members that would establish incompatible standards of

         conduct. The financial cost of a due process proceeding may run as high as $50,000 per

         hearing, with an average cost running between $8,000 and $12,000188. Adjudications with

         respect to the rights of the individual class members, would, as a practical matter, be

         dispositive of the interests of the other members not parties to the individual adjudications

         or would substantially impair or impede their ability to protect their interests.

                                     FACTUAL ALLEGATIONS

136.     During the month of March 2020, Defendants unilaterally closed its schools and required

         students and staff to remain home, thereby altering the educational program status quo of

         the Plaintiffs. The Defendants essentially failed to provide Plaintiff-Students with the




186

https://nces.ed.gov/programs/coe/indicator_cgg.asp#:~:text=In%202018%E2%80%9319%2C%20the%20number,pe
rcent%20had%20specific%20learning%20disabilities
187
    https://www.gse.harvard.edu/news/uk/19/02/low-income-students-and-special-education-mismatch
188
    https://journals.sagepub.com/doi/full/10.1177/2158244015577669
        special education and related services set forth in their IEPs. Due to the actions of

        Defendants, they have denied Plaintiffs a FAPE under IDEA.189

137.    The Defendants unilaterally, substantially, and materially altered the Students’ “status quo”

        educational program as it relates to the Plaintiff-Students’ pendency rights. The IDEA

        includes a number of procedural safeguards "that guarantee parents both an opportunity for

        meaningful input into all decisions affecting their child's education and the right to seek

        review of any decisions they think inappropriate." Honig v. Doe, 484 U.S. 305, 311-12,

        108 S. Ct. 592, 98 L. Ed. 2d 686 (1988).190 For example, in New York City, therapists

        were instructed to alter the students’ educational program WITHOUT parental

        participation.191

138.    The USDOE issued updated guidance for special education students in June 2020,

        reaffirming previous guidance about including parents in the decision-making process:

        “Timely communication between parents and public agency staff can often help resolve

        disagreements that may arise regarding the educational services provided to a child with a

        disability during the pandemic,” according to the Q&A. “However, when those informal

        efforts prove unsuccessful, IDEA’s three dispute resolution mechanisms — mediation,




189
    The maximum amount of time a school district can displace a student and change the educational program
without triggering a violation of 20 U.S.C. § 1415(j) is 10 school days based on Honig v. Doe, 484 U.S. 305, 325,
325-26 n.8, 98 L. Ed. 2d 686, 108 S. Ct. 592 (1987). However, this unilateral action of a suspension by the school
district may create a "change in placement," and by the terms of the IDEA, a change in placement can only occur
with the consent of the parents, or after written notice, and the opportunity for a hearing. However, not all
suspensions constitute a prohibited "change in placement." "Where a student poses an immediate threat to the safety
of others, officials may temporarily suspend him or her for [**11] up to 10 schooldays." Id. at 325. The Supreme
Court adopted the ten-day limit from the Office of Civil Rights ("OCR") of the Department of Education, which
decided that "a suspension of up to 10 school days does not amount to a 'change in placement.'" Id. at 325 n.8.
Based on this cut-off, the Court found that suspensions of twenty and thirty days' duration were impermissible. Id.
190
    Susquenita Sch. Dist. v. Raelee S., 96 F.3d 78, 82, 83 (3d Cir. 1996). Accordingly, the stay-put provision
"protect[s] handicapped children and their parents during the review process," by "block[ing] school districts from
effecting unilateral change in a child's educational program."
191
    https://www.uft.org/news/news-stories/teletherapy-guidance-speech-otpts
           state complaint and due process complaint procedures — are available.”192 The Defendants

           blatantly disregarded these procedural safeguards and simply failed to comply with these

           long-established federal laws and regulations with Plaintiff-Parents.

139.       First, the Defendants unilaterally, substantially and materially altered the location of where

           the Plaintiff-Students were to receive services, from a school classroom to the most

           restrictive environment along the continuum of service: at the Plaintiff-Students’ home. A

           unilateral change from a classroom to total isolation at home, would further violate the

           Supreme Court’s express preference for educating students in the least restrictive

           environment and with their typically developing peers. Honig, 484 U.S. 305, 313 (1988).

140.       Concerned Parents v. NYC Board of Educ., 629 F.2d 751, 753 (2d Cir. 1980) clearly

           demonstrates a change from a school-based program to home instruction is a material and

           substantive change to the educational program, "45 C.F.R. § 121a.551 Continuum of

           alternative placements: (a) Each public agency shall insure that a continuum of alternative

           placements is available to meet the needs of handicapped children for special education

           and related services, and (b) The continuum required under paragraph (a) of this section

           must: (1) Include the alternative placements listed in the definition of special education

           under § 121a.13 of Subpart A (instruction in regular classes, special classes, special

           schools, home instruction, and instruction in hospitals and institutions). . . ."

141.       Second, the Defendants unilaterally, substantially and materially altered the delivery of

           these services by precluding the Plaintiff-Students from receiving any in-person services

           by special education teachers or related service providers, including any supplemental

           support as documented in the Plaintiff-Students’ IEP.



192
      https://www.disabilityscoop.com/2020/06/23/ed-department-new-guidance-special-education-pandemic/28517/
142.   This unilateral, substantial, and material change in the delivery of academic and related

       services constitutes an improper change of educational program as discussed in T.Y. v.

       N.Y.C. Dept. of Educ., 584 F.3d 412, 419 (2d. Cir. 2009): “The United States Department

       of Education ("USDOE") expressly considered this question in its commentary to the 1997

       amendments to the IDEA. In that commentary, the USDOE noted, that some commenters

       requested that the term "location" be defined as the placement on the continuum and not

       the exact building where the IEP service is to be provided . . . . Other commenters similarly

       stated that a note be added clarifying that "location" means the general setting in which the

       services will be provided, and not a particular school or facility. Assistance to States for

       the Education of Children with Disabilities and the Early Intervention Program for Infants

       and Toddlers with Disabilities, 64 Fed. Reg. 12406, 12594 (Mar. 12, 1999). In resolving

       this issue, the USDOE concluded that "[t]he location of services in the context of an IEP

       generally refers to the type of environment that is the appropriate place for provision of

       the service. For example, is the related service to be provided in the child's regular

       classroom or resource room?" Id. This conclusion comports with the Senate's commentary,

       which states that "[t]he location where special education and related services will be

       provided to a child influences decisions about the nature and amount of these services and

       when they should be provided to a child." S. Rep. No. 105-17, at 21 (1977). "For example,

       the appropriate place for the related service may be the regular classroom, so that the child

       does not have to choose between a needed service and the regular educational program."

       Id. "For this reason," the commentary continues, "in the bill the committee has added

       'location' to the provision in the IEP that includes 'the projected date for the beginning of
        services and modifications, and the anticipated frequency, location, and duration of those

        services.'" Id. (emphasis omitted). We interpret these statements to indicate that the term

        "location" does not mean the specific school location, but the general environment of the

        overall program.”

143.    Third, no Plaintiff-Students’ IEP provides for the remote provision of special education or

        related services. Rather, the Plaintiff-Students’ IEPs require these services to be provided

        as a direct service to the Plaintiff-Students. In most instances, Defendants also unilaterally,

        substantially and materially altered the frequency and duration of Plaintiff-Students’

        related services, if they provided them at all.

144.    There is no “pandemic exception” to the IDEA193 and if a student’s educational program

        becomes unavailable, then the school district must find a comparable alternative placement.

        See Knight v. District of Columbia, 278 U.S. App. D.C. 237, 877 F.2d 1025, 1028 (D.C.

        Cir. 1989) ("This court has held that if a student's 'then current educational [*301]

        placement' becomes unavailable, [the school board] must provide him with a 'similar'

        placement pending administrative and judicial approval of its eventual plans."). When a

        student's educational program becomes unavailable, the stay-put provision requires that a

        similar program be found for the student. See McKenzie v. Smith, 771 F.2d 1527-33 (D.C.

        Cir. 1985); F.S. v. District of Columbia, 2007 U.S. Dist. LEXIS 27520, 2007 WL 1114136

        (D.D.C. 2007).

145.    Pursuant to the IDEA, Plaintiff-Parents sent statutory Ten Day notices to their respective

        LEAs advising that the LEA improperly modified Plaintiff-Students’ IEPs, denied their




193
  https://www.disabilityscoop.com/2020/05/29/school-groups-want-flexibility-on-special-ed-spending-due-to-
COVID-19/28387/
        pendency rights under Section 1415(j) of the IDEA, and requesting relief for such

        violations.

146.    Pursuant to the IDEA, Plaintiff-Parents filed due process complaints with their LEAs

        alleging violations of the IDEA and Section 504 by unilaterally modifying the Plaintiff-

        Students’ IEPs and failing to maintain their pendency programs and placements.

147.    As a result of the violations committed by the Defendants, during the adjudication of the

        due process complaints, Plaintiffs seek either an immediate reopening of the schools to

        implement a substantially similar educational program as outlined in Plaintiff-Students’

        IEPs or alternatively have a “Pendency Voucher” issued to Plaintiff-Parents to provide an

        opportunity to self-cure the violations of the Defendants. This outcome is consistent with

        the legal advice school district law firm, Sweet, Stevens, Katz & Williams LLP, advised to

        their clients on their website:

                 “A hearing officer, moreover, could not order an LEA to maintain a pre-closure

        brick-and-mortar program in violation of the governor’s school closure and social

        distancing orders. The hearing officer could, presumably, order a different array of virtual

        services than those the LEA has proposed, although he or she would not likely issue any

        such order much before the current school year closes.”194

148.    While Plaintiffs disagree in the above legal analysis that a governor’s school closure order

        supersedes the federal laws (IDEA, Section 504, ADA) protecting the rights of Plaintiff-

        Students, this is no longer a legal issue since governors have rescinded those orders relating

        to special education students as of July 2020. (See Appendix D)




194
   http://www.sweetstevens.com/newsroom/coronavirus-and-schools-parent-rejection-of-continuity-of-education-
noreps
149.   As a result of the violations committed by the Defendants, Plaintiff-Parents seek

       independent evaluations for the purpose of determining the extent to which the Plaintiff-

       Students exhibit regression and/or loss of competencies and abilities due to the loss of, or

       substantial change to, the Plaintiff-Students’ educational program. As described by the

       Illinois State Board of Education (ISBE), “Addressing the impact of remote learning.

       Under Endrew F.[v. Douglas Cnty. Sch. Dist. RE-1, 580 U.S. 137 S. Ct. 988 (2017)] and

       Department of Education guidance, IEP teams should convene if a student is not making

       expected progress and changes to the IEP may be warranted. Upon return to in-person

       instruction, teams should convene if the student is not on track to meet IEP goals. Revisions

       related to goals, services, placement, or methodology may be considered to ensure the

       student is receiving FAPE."195 (emphasis added).

150.   As a result of the violations committed by the Defendants, Plaintiff-Parents seek to have

       their respective LEAs’ Committee on Special Education promptly convene after the

       completion of the requested independent evaluations for the purpose of ascertaining the

       Plaintiff-Students’ current needs and abilities to develop modified IEPs reflecting the loss

       or substantial and material alterations of Plaintiff-Students’ special education and/or

       related services.

151.   As a result of the gross violations committed by the Defendants, Plaintiff-Parents seek

       compensatory damages from their respective LEAs. Compensatory education is an award

       of educational services designed to remedy a deprivation in the child’s education. Doe v.

       E. Lyme Bd. Of Educ., 790 F.3d 440, 445 (2d Cir. 2015). An award of compensatory



195
   https://www.jdsupra.com/legalnews/cheat-sheet-for-isbe-s-faq-for-special-
47954/#:~:text=Under%20Endrew%20F.,the%20IEP%20may%20be%20warranted.&text=Revisions%20related%2
0to%20goals%2C%20services,the%20student%20is%20receiving%20FAPE.
           education serves to correct a violation of the IDEA that resulted in the child’s regression.

           Regression refers to the failure to maintain an acquired skill in an identified goal area of

           concern as a result of an interruption of special education instruction or support services.

152.       Due to the intentional and willful actions of the Defendants, Plaintiff-Parents were required

           to fill in and compensate for the failure of their school district (LEA) and either lost income,

           incurred out-of-pocket expenses, and/or experienced loss of employment. As a result of

           the intentional and willful violations committed by the Defendants, Plaintiff-Parents shall

           seek both compensatory damages as well as punitive damages.

153.       Defendants discriminated against Plaintiff-Students, who are qualified individuals under

           the ADA, by prohibiting the provision of in-person academic and related services the

           opportunity to participate or benefit from such services. “Remote learning” is not “equal”

           to the “aid, benefit or service” nor is it as effective as in-person services that were provided

           to other special education students.196

154.       Plaintiff-Parents shall also seek other relief as equitable 20 U.S.C. § 1415(i)(2)(C)(iii),

           §1439(a)(1).

                                                  FIRST CLAIM

                                        Violations of the Civil Rights Act

                                                (42 U.S.C. § 1983)

                                     (All Plaintiffs against all Defendants)

155.       The Plaintiffs realleges and incorporates by reference all of the allegations and the

           paragraphs above as is fully set forth herein.




196
      Title II of the American with Disabilities Act ("ADA"), 42 U.S. Code § 12182
156.   The Defendants’ failure to maintain Plaintiff-Students’ educational program, as per their

       IEPs deprived Plaintiff-Students of their rights to a free appropriate public education and

       due process under IDEA and the regulations promulgated thereunder, and thus deprives

       them of rights secured by federal law in violation of 42 U.S.C. § 1983.

157.   Plaintiff-Students are entitled to declaratory relief, temporary, preliminary, and

       permanent injunctive relief, to restore their educational programs and related services.



                                       SECOND CLAIM

                                Violations of the Civil Rights Act

                                        (42 U.S.C. § 1983)

                              (All Plaintiffs against all Defendants)

158.   The Plaintiffs realleges and incorporates by reference all of the allegations and the

       paragraphs above as is fully set forth herein.

159.   The Defendants’ failure to maintain Plaintiff-Students’ educational program, as per their

       IEPs deprived Plaintiff-Students of their rights to a free appropriate public education and

       without due process of law, as secured by their State Constitution or Statute, in violation

       of their Due Process Clause of the Fourteenth Amendment of the United States

       Constitution. Such actions by Defendants deprives Plaintiffs of rights secured by federal

       law in violation of 42 U.S.C. § 1983.

160.   Plaintiffs-Students are entitled to declaratory relief, temporary, preliminary, and permanent

       injunctive relief, to restore their educational programs and related services.
                                        THIRD CLAIM

             Violations of the Individuals with Disabilities Education Act (IDEA)

                         (20 U.S.C. § 1401, et seq., 34 C.F.R. Part 300)

                              (All Plaintiffs against all Defendants)

                   Failure to Comply with Procedural Requirement of IDEA



161.   The Plaintiffs realleges and incorporates by reference all of the allegations and the

       paragraphs above as is fully set forth herein.

162.   Defendants failed to comply with the procedural requirements of IDEA, including, but not

       limited to, notice of a change in the Plaintiff-Students’ educational program and placement

       and the unilateral, substantial and material modification of the Plaintiff-Students’

       educational program and placement.

163.   Defendants failed to ensure that procedural requirements guaranteeing parental

       participation and due process were used or provided.

164.   Defendants failed to comply with the procedural requirements of IDEA and denied

       Plaintiff-Students a free appropriate public education as required by law.

165.   Based on the foregoing, Plaintiff-Parents rights and those of their Plaintiff-Students were

       violated under IDEA, 20 U.S.C. § 1401, et seq., 34 C.F.R. part 300.

                                       FOURTH CLAIM

             Violations of the Individuals with Disabilities Education Act (IDEA)

                         (20 U.S.C. § 1401, et seq., 34 C.F.R. Part 300)

                              (All Plaintiffs against all Defendants)

                            Failure to Provide Pendency Under IDEA
166.   The Plaintiffs realleges and incorporates by reference all of the allegations and the

       paragraphs above as is fully set forth herein.

167.   Defendants violated Plaintiffs’ pendency rights pursuant to 20 U.S.C. § 1415(j), by failing

       to provide an educational program and placement that maintained the Plaintiff-Students’

       educational program and placement during the pendency of the due process complaint.

168.   Based on the foregoing, Plaintiff-Parents rights and those of their Plaintiff-Students were

       violated under IDEA, 20 U.S.C. § 1401, et seq., 34 C.F.R. part 300.



                                         FIFTH CLAIM

             Violations of the Individuals with Disabilities Education Act (IDEA)

                         (20 U.S.C. § 1401, et seq., 34 C.F.R. Part 300)

                              (All Plaintiffs against all Defendants)

              Failure to Provide a Free Appropriate Public Education Under IDEA

169.   The Plaintiffs realleges and incorporates by reference all of the allegations and the

       paragraphs above as is fully set forth herein.

170.   Defendants failed to provide a FAPE pursuant to a proper Individualized Education

       Program (IEP) for the Plaintiff-Students that was reasonably calculated to enable the

       Plaintiff-Students to receive educational benefit as required by IDEA, 20 U.S.C. § 1401, et

       seq., 34 C.F.R. part 300.

171.   Defendants failed to comply with the substantive requirements of IDEA and denied

       Plaintiff-Students a free appropriate public education as required by law.
172.     Defendants violated Plaintiffs rights for a FAPE when the Defendants unilaterally,

         materially and substantively modified the Plaintiff-Students’ educational program by

         substituting remote services for in-person services, constituting an unlawful change in the

         program and placement.

173.     Based on the foregoing, Plaintiff-Parents rights and those of their Plaintiff-Students were

         violated under IDEA, 20 U.S.C. § 1401, et seq., 34 C.F.R. part 300.



                                           SIXTH CLAIM

                       Violations of the Plaintiffs’ State Laws and Regulations

                                (All Plaintiffs against all Defendants)

       Failure to Provide a Free Appropriate Public Education as per Plaintiffs’ State Laws and

                                             Regulations

174.     The Plaintiffs realleges and incorporates by reference all of the allegations and the

         paragraphs above as is fully set forth herein.

175.     Defendants failed to ensure that procedural requirements guaranteeing parental

         participation and due process were used or provided.

176.     Defendants failed to comply with Plaintiffs’ respective state procedural requirements

         denied the Plaintiff-Student a FAPE as required by Plaintiffs’ respective state law.

                                        SEVENTH CLAIM

              Violations of Section 504 of the Federal Rehabilitation Act (Section 504)

                                      (29 U.S.C. § 794, et seq.)

                                (All Plaintiffs against all Defendants)

                                      Failure to Provide a FAPE
177.   The Plaintiffs realleges and incorporates by reference all of the allegations and the

       paragraphs above as is fully set forth herein.

178.   Defendants discriminated against Plaintiff-Students’ by failing to provide access to a FAPE

       pursuant to their IEPs. By denying services pursuant to the students’ IEPs, the LEAs

       unlawfully denied access to appropriate educational services as compared to the

       educational services received by non-disabled students.

179.   Based on the foregoing, Plaintiff-Parents rights and those of their Plaintiff-Students were

       violated under Section 504, 29 U.S.C. §794, et seq.



                                       EIGHTH CLAIM

           Violations of Section 504 of the Federal Rehabilitation Act (Section 504)

                                    (29 U.S.C. § 794, et seq.)

                                     Compensatory Damages

180.   The Plaintiffs realleges and incorporates by reference all of the allegations and the

       paragraphs above as is fully set forth herein.

181.   Due to the Defendants’ failure to provide the Plaintiff-Students with a FAPE, the Plaintiff-

       Parents were forced to pay out-of-pocket expenses for educational services, special

       education related services (including paraprofessional and nursing services) that were cut

       off by Defendants.

182.   Additionally, and due to the Defendants’ failure to provide the Plaintiff-Students with a

       FAPE, some Plaintiff-Parents lost income or employment when in order to fill the void in
       providing their children with educational and/or related services that were cut off by

       Defendants, personally provided or supervised such services for their disabled children.

183.   Based on the foregoing, Plaintiff Parents rights and those of their Plaintiff-Students were

       violated under Section 504, 29 U.S.C. §794, et seq.



                                        NINTH CLAIM

           Violations of Section 504 of the Federal Rehabilitation Act (Section 504)

                                    (29 U.S.C. § 794, et seq.)

                              (All Plaintiffs against all Defendants)

                                        Punitive Damages

184.   The Plaintiffs realleges and incorporates by reference all of the allegations and the

       paragraphs above as is fully set forth herein.

185.   Due to the Defendants’ intentional and willful failure to provide the Plaintiff-Students with

       a FAPE, the Plaintiff-Parents and Plaintiff-Students were injured in fact.

186.   Based on the foregoing, Plaintiff-Parents rights and those of the Plaintiff-Students were

       violated under Section 504, 29 U.S.C. §794, et seq.



                                        TENTH CLAIM

               Violations of Title II of the Americans with Disability Act (ADA)

                                 (42 U.S. Code § 12101, et seq.)

                              (All Plaintiffs against all Defendants)

       Failure to Provide Aid, Benefit, or Service Based on Plaintiff-Students’ Disability
187.   The Plaintiffs realleges and incorporates by reference all of the allegations and the

       paragraphs above as is fully set forth herein.

188.   Defendants failed to provide in-person academic special education and related services that

       have been provided to other special education students, thereby violating the civil rights of

       the Plaintiff-Students as per Title II of the Americans with Disabilities Act ("ADA"), 42

       U.S. Code § 12101, et seq.

189.   Due to the Defendants’ failure to provide the Plaintiff-Students with a FAPE, the Plaintiff-

       Students were subjected to unlawful discrimination solely on the basis of their disability.

       Essentially, the Plaintiff-Students were denied the opportunity to participate in or benefit

       from the special education program and services as per their IEPs, or was otherwise

       discriminated against solely because of their disability.

190.   Based on the foregoing, Plaintiff-Parents rights and those of their Plaintiff-Students were

       violated under the ADA, 42 U.S.C. §12101, et seq.



                                     ELEVENTH CLAIM

                           Violations of State Constitution or Statutes

                                        (See Appendix F)

                              (All Plaintiffs against all Defendants)

                             Failure to Provide Educational Benefits

191.   The Plaintiffs realleges and incorporates by reference all of the allegations and the

       paragraphs above as is fully set forth herein.
192.    Defendants failed to provide in-person academic special education and related services to

        the Plaintiff-Students, thereby violating the rights of the Plaintiff-Students to receive

        educational benefits as per their respective State Constitution or Statute.

193.    Due to the Defendants’ failure to provide the Plaintiff-Students with educational benefits,

        the Plaintiff-Students were denied their rights to receive educational benefits.

194.    Based on the foregoing, Plaintiff-Parents rights and those of their Plaintiff-Students were

        violated under their respective State Constitutions or Statutes.



                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully request that judgment be entered in their favor and against

Defendants as follows:

   a.      An order and judgment declaring that the Defendants violated the Equal Protection

           Clause and the Due Process Clause of the Fourteenth Amendment to the U.S.

           Constitution; Individuals with Disabilities Education Act (20 U.S.C. § 1400, et seq.);

           Title II of the Americans with Disabilities Act (42 U.S.C. § 12101, et seq.); Section

           504 of the Rehabilitation Act of 1973 (29 U.S.C. § 794, et seq.); and, State

           Constitutions or Statutes; and

   b.      An order for a Preliminary Injunction directing Defendants to either immediately

           reopen the schools for the purpose of providing Plaintiff-Students with their

           educational programs, placements and services as per their current IEP; or in the

           alternative, an order directing Defendants to immediately issue “Pendency Vouchers”

           for Plaintiff-Parents to self-cure as much as possible of the Plaintiff-Students

           educational programs, placements and services; and
c.   An order directing Defendant School Districts to immediately conduct extensive

     independent evaluations of Plaintiff-Students for the purpose of ascertaining their

     current levels of educational performance; and

d.   An order directing Defendant School Districts to establish and provide compensatory

     education plans for Plaintiff-Students based upon the extensive independent

     evaluations and because of the educational regression caused by the failure to provide

     a FAPE; and

e.   An order directing Defendants to reimburse, as compensatory damages, Plaintiff-

     Parents for employment loss or out-of-pocket expenses incurred as a result of the failure

     to provide Plaintiff-Students with their educational programs, placements, and services

     as per their current IEPs; and

f.   An order directing Defendants to pay Plaintiff-Parents, a sum in the amount to be

     determined, as punitive damages, based on the intentional and willful violations of

     Section 504, ADA, State Constitutions and Statutes, IDEA, and Section 1983; and

g.   An award of costs and attorney’s fees pursuant to 29 U.S.C. § 794(a)(b); 42 U.S.C. §

     12205, 34 C.F.R. § 330.517 and Federal Rules of Civil Procedure 23(h); and

h.   Awarding such other and further relief as this Court deems just and proper.
Dated: July 27, 2020

                       Respectfully submitted,

                       / s: Peter G. Albert /

                       Peter G. Albert, Esq.
                       Brain Injury Rights Group, LTD.
                       300 E. 94th Street – Suite 130
                       New York, New York 10128
                       (646) 850-5035


                       / s: Patrick B. Donohue /

                       Patrick B. Donohue, Esq.
                       Patrick Donohue Law Firm PLLC
                       55 W. 116th Street – Suite 159
                       New York, New York 10026
                       (917) 359-4556
